


Exhibit 10.2

 

EXECUTION VERSION

 

THIRD AMENDED AND RESTATED

 

OPERATING AGREEMENT

 

OF

 

GGPLP L.L.C.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

Article I

Definitions; Etc.

2

 

 

 

1.1

Definitions

2

 

 

 

1.2

Exhibits, Etc.

11

 

 

 

1.3

Pronouns and Headings

11

 

 

 

Article II

Continuation

12

 

 

 

2.1

Continuation

12

 

 

 

2.2

Name

12

 

 

 

2.3

Character of the Business

12

 

 

 

2.4

Location of the Principal Place of Business

12

 

 

 

2.5

Registered Agent and Registered Office

12

 

 

 

Article III

Term

13

 

 

 

3.1

Commencement

13

 

 

 

3.2

Dissolution

13

 

 

 

Article IV

Classes of Units

13

 

 

 

4.1

Common Units

13

 

 

 

4.2

Preferred Units

13

 

 

 

4.3

Establishment of Series C Preferred Units

14

 

 

 

4.4

No Third Party Beneficiary

14

 

 

 

4.5

No Interest; No Return; No Withdrawal

14

 

 

 

4.6

No Other Capital Contributions

14

 

 

 

Article V

Allocations and Other Tax and Accounting Matters

14

 

 

 

5.1

Allocations

14

 

 

 

5.2

Distributions

14

 

 

 

5.3

Books of Account

15

 

 

 

5.4

Reports

15

 

 

 

5.5

Tax Elections and Returns

15

 

 

 

5.6

Tax Matters Member

15

 

 

 

5.7

Withholding

16

 

 

 

Article VI

Rights, Duties and Restrictions of the Managing Member

16

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)



 

 

Page

 

 

 

6.1

Expenditures by Company

16

 

 

 

6.2

Powers and Duties of Managing Member

16

 

 

 

6.3

Proscriptions

19

 

 

 

6.4

Title Holder

19

 

 

 

6.5

Compensation of the Managing Member

19

 

 

 

6.6

Waiver and Indemnification

19

 

 

 

6.7

Operation in Accordance with REIT Requirements

20

 

 

 

6.8

Duties and Conflicts

20

 

 

 

Article VII

Dissolution, Liquidation and Winding-Up

21

 

 

 

7.1

Accounting

21

 

 

 

7.2

Distribution on Dissolution

21

 

 

 

7.3

Timing Requirements

21

 

 

 

7.4

Sale of Company Assets

22

 

 

 

7.5

Distributions in Kind

22

 

 

 

7.6

Documentation of Liquidation

22

 

 

 

7.7

Negative Capital Accounts

22

 

 

 

7.8

DAI Contribution Obligation

22

 

 

 

Article VIII

Transfer of Units

24

 

 

 

8.1

Managing Member Transfer

24

 

 

 

8.2

Transfers in Other Members

25

 

 

 

8.3

Restrictions on Transfer

25

 

 

 

8.4

Bankruptcy of a Member

26

 

 

 

Article IX

Arbitration of Disputes

26

 

 

 

9.1

Arbitration

26

 

 

 

9.2

Procedures

26

 

 

 

9.3

Binding Character

27

 

 

 

9.4

Exclusivity

27

 

 

 

9.5

No Alteration of Agreement

27

 

 

 

Article X

General Provisions

27

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)



 

 

Page

 

 

 

10.1

Notices

27

 

 

 

10.2

Successors

28

 

 

 

10.3

Effect and Interpretation

28

 

 

 

10.4

Counterparts

28

 

 

 

10.5

Members Not Agents

28

 

 

 

10.6

Entire Understanding; Etc

28

 

 

 

10.7

Amendments

28

 

 

 

10.8

Severability

28

 

 

 

10.9

Trust Provision

28

 

 

 

10.10

Issuance of Certificates Representing Units

28

 

 

 

10.11

Specific Performance

29

 

 

 

10.12

Power of Attorney

29

 

iii

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED

 

OPERATING AGREEMENT

 

OF

 

GGPLP L.L.C.

 

THIS THIRD AMENDED AND RESTATED OPERATING AGREEMENT is made and entered into
this 9th day of November, 2010, by and among the undersigned parties.

 

W I T N E S S E T H:

 

WHEREAS, a Delaware limited liability company known as GGPLP L.L.C. (the
“Company”) exists pursuant to the Delaware Limited Liability Company Act and
that certain Second Amended and Restated Operating Agreement dated as of
April 17, 2002, as amended by that certain First Amendment thereto dated
April 23, 2002, that certain Second Amendment thereto dated May 13, 2002, that
certain Third Amendment thereto dated October 30, 2002, that certain Fourth
Amendment thereto dated April 7, 2003, that certain Fifth Amendment dated
April 11, 2003, that certain Sixth Amendment thereto dated November 12, 2003,
that certain Seventh Amendment thereto dated May 25, 2005, that certain Eighth
Amendment thereto dated April 23, 2007, that certain Ninth Amendment thereto
dated March 9, 2009, that certain Tenth Amendment thereto dated May 13, 2010 and
that certain Amendment dated August 2, 2010 (the “Original Agreement”); and

 

WHEREAS, on April 16, 2009, the Company, GGP Limited Partnership, a Delaware
limited partnership, (the “Managing Member”), and certain Affiliates filed
voluntary petitions for relief under title 11 of the United States Code in the
United States Bankruptcy Court for the Southern District of New York (the
“Chapter 11 Cases”);

 

WHEREAS, in connection with the Company and the Managing Member’s emergence from
the Chapter 11 Cases, the Company will redeem the Common Units held by certain
Members (the “Redemption”); and

 

WHEREAS, upon the Redemption the Managing Member will own all of the outstanding
Common Units and desires to amend and restate the Original Agreement in its
entirety.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the receipt, adequacy
and sufficiency of which are hereby acknowledged, the Managing Member, intending
legally to be bound, does hereby amend and restate the Original Agreement to
read in its entirety as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

Definitions; Etc.

 

1.1          Definitions.  Except as otherwise herein expressly provided, the
following terms and phrases shall have the meanings set forth below (such
definitions to be equally applicable to the singular and plural forms of the
terms so defined):

 

“Accountants” shall mean the firm or firms of independent certified public
accountants selected by the Managing Member on behalf of the Company and the
Property Partnerships.

 

“Act” shall mean the Limited Liability Company Act as enacted in the State of
Delaware, as the same has been amended and as the same may hereafter be amended
from time to time.

 

“Adjusted Capital Account Deficit” shall mean, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of any
relevant fiscal year and after giving effect to the following adjustments:

 

(a)           credit to such Capital Account any amounts which such Member is
obligated or treated as obligated to restore with respect to any deficit balance
in such Capital Account pursuant to Section 1.704-1(b)(2)(ii)(c) of the
Regulations, or is deemed to be obligated to restore with respect to any deficit
balance pursuant to the penultimate sentences of Sections 1.704-2(g)(1) and
1.704-2(0(5) of the Regulations; and

 

(b)           debit to such Capital Account the items described in Sections
1.704-1(b)(2)(ii)(d)(4), (5) and (6) of the Regulations.

 

The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the requirements of the alternate test for economic effect contained
in Section 1.704-1(b)(2)(ii)(d) of the Regulations and shall be interpreted
consistently therewith.

 

“Administrative Expenses” shall mean (i) all administrative and operating costs
and expenses incurred by the Company, (ii) all administrative, operating and
other costs and expenses incurred by the Property Partnerships, which expenses
are being assumed by the Company pursuant to Section 6.1, (iii) a pro rata
portion (as determined in the reasonable judgment of the Managing Member) of
administrative costs and expenses of the Managing Member and GGPI, including
salaries paid to officers of the Managing Member and GGPI and accounting and
legal expenses undertaken by the Managing Member and GGPI on behalf or for the
benefit of the Company, and (iv) to the extent not included in clause
(iii) above, a pro rata portion (as determined in the reasonable discretion of
the Managing Member) of REIT Expenses.

 

“Affiliate” shall mean, with respect to any Member (or as to any other Person
the affiliates of whom are relevant for purposes of any of the provisions of
this Agreement), (i) any member of the Immediate Family of such Member; (ii) any
trustee or beneficiary of a Member; (iii) any legal representative, successor,
or assignee of such Member or any Person referred to in the preceding clauses
(i) and (ii); (iv) any trustee of any trust for the benefit of such Member or
any Person referred to in the preceding clauses (i) through (iii); or (v) any
Person which directly

 

2

--------------------------------------------------------------------------------


 

or indirectly through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such Member or any Person referred to in the
preceding clauses (i) through (iv).

 

“Agreement” shall mean this Third Amended and Restated Operating Agreement, as
originally executed and as amended, modified, supplemented or restated from time
to time, as the context requires.

 

“Bankruptcy” shall mean, with respect to any Member or the Company, (i) the
commencement by such Member or the Company of any proceeding seeking relief
under any provision or chapter of the federal Bankruptcy Code or any other
federal or state law relating to insolvency, bankruptcy or reorganization,
(ii) an adjudication that such Member or the Company is insolvent or bankrupt,
(iii) the entry of an order for relief under the federal Bankruptcy Code with
respect to such Member or the Company, (iv) the filing of any such petition or
the commencement of any such case or proceeding against such Member or the
Company, unless such petition and the case or proceeding initiated thereby are
dismissed within ninety (90) days from the date of such filing, (v) the filing
of an answer by such Member or the Company admitting the allegations of any such
petition, (vi) the appointment of a trustee, receiver or custodian for all or
substantially all of the assets of such Member or the Company unless such
appointment is vacated or dismissed within ninety (90) days from the date of
such appointment but not less than five (5) days before the proposed sale of any
assets of such Member or the Company, (vii) the insolvency of such Member or the
Company or the execution by such Member or the Company of a general assignment
for the benefit of creditors, (viii) the convening by such Member or the Company
of a meeting of its creditors, or any class thereof, for purposes of effecting a
moratorium upon or extension or composition of its debts, (ix) the failure of
such Member or the Company to pay its debts as they mature, (x) the levy,
attachment, execution or other seizure of substantially all of the assets of
such Member or the Company where such seizure is not discharged within thirty
(30) days thereafter, or (xi) the admission by such Member or the Company in
writing of its inability to pay its debts as they mature or that it is generally
not paying its debts as they become due.

 

“Business Day” shall mean a day other than a Saturday, Sunday or a day on which
state or federally chartered banking institutions in New York, New York are not
required to be open.

 

“Capital Account” shall mean, with respect to any Member, the separate “book”
account which the Company shall establish and maintain for such Member in
accordance with Section 704(b) of the Code and Section l.704-1(b)(2)(iv) of the
Regulations and such other provisions of Section 1.704-1(b) of the Regulations
that must be complied with in order for the Capital Accounts to be determined in
accordance with the provisions of said Regulations. In furtherance of the
foregoing, the Capital Accounts shall be maintained in compliance with
Section 1.704-1(b)(2)(iv) of the Regulations; and the provisions hereof shall be
interpreted and applied in a manner consistent therewith. In the event that any
Units are transferred in accordance with the terms of this Agreement, the
Capital Account, at the time of the transfer, of the transferor attributable to
the transferred Units shall carry over to the transferee.

 

“Capital Contribution” shall mean, with respect to any Member, the amount of
money and the initial Gross Asset Value of any property other than money
contributed to the Company

 

3

--------------------------------------------------------------------------------


 

with respect to the Units held by such Member (net of liabilities to which such
property is subject).

 

“Certificate” shall mean the Certificate of Formation establishing the Company,
as filed with the office of the Delaware Secretary of State, as it may be
amended from time to time in accordance with the terms of this Agreement and the
Act.

 

“Charter” shall mean the certificate of incorporation of GGPI, as filed with the
office of the Delaware Secretary of State, as it may be amended from time to
time.

 

“Closing Price” shall mean, with respect to any Common Shares on any date, the
last sale price, regular way, or, in case no such sale takes place on such day,
the average of the closing bid and ask prices, regular way, in either case as
reported in the principal consolidated transaction reporting system if the
Common Shares are listed or admitted to trading on the New York Stock Exchange
or, if the Common Shares are not listed or admitted to trading on the New York
Stock Exchange, as reported in the principal consolidated transaction reporting
system with respect to securities listed on the principal national securities
exchange on which the Common Shares are listed or admitted to trading or, if the
Common Shares are not listed or admitted to trading on any national securities
exchange, the last quoted price, or if not so quoted, the average of the high
bid and low asked prices in the over-the-counter market, as reported by the
National Association of Securities Dealers, Inc. Automated Quotations System or,
if such system is no longer in use, the principal other automated quotations
system that may then be in use or, if the Common Shares are not quoted by any
such organization, the average of the closing bid and asked prices as furnished
by a professional market maker making a market in the Common Shares as such
person is selected from time to time by the Board of Directors of GGPI.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Common Shares” shall mean the shares of the common stock, par value $.01 per
share, of GGPI.

 

“Common Unit Record Date” shall mean the record date established by the Managing
Member for a distribution of Net Operating Cash Flow pursuant to Section 5.2.

 

“Common Units” shall mean all Units other than Preferred Units.

 

“Company” shall have the meaning set forth in the preliminary recitals hereto.

 

“Consent of the Holders of Common Units” shall mean the written consent of the
holders of a Majority-In-Interest of the Common Units, which Consent shall be
obtained prior to the taking of any action for which it is required by this
Agreement and may be given or withheld by the holders of a Majority-In-Interest
of the Common Units, unless otherwise expressly provided herein, in their sole
and absolute discretion.

 

“Control” shall have the meaning provided in the regulations promulgated under
the Securities Exchange Act of 1934, as amended.

 

4

--------------------------------------------------------------------------------


 

“Current Per Share Market Price” shall mean, as of any date, the average of the
Closing Price for the twenty consecutive Trading Days ending on such date.

 

“DAI” shall mean DA Retail Investments, LLC, a Delaware limited liability
company.

 

“DAI Contribution Obligation” shall mean the obligation of DAI to make a Capital
Contribution pursuant to Section 7.8 hereof.

 

“Demand Notice” shall have the meaning set forth in Section 9.2.

 

“Depreciation” shall mean, with respect to any asset of the Company for any
fiscal year or other period, the depreciation, depletion or amortization, as the
case may be, allowed or allowable for Federal income tax purposes in respect of
such asset for such fiscal year or other period; provided, however, that if
there is a difference between the Gross Asset Value and the adjusted tax basis
of such asset, Depreciation shall mean “book depreciation, depletion or
amortization” as determined under Section 1.704-1(b)(2)(iv)(g)(3) of the
Regulations.

 

“Entity” shall mean any general partnership, limited partnership, limited
liability company, corporation, joint venture, trust, business trust,
cooperative, association or Other entity.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time (or any corresponding provisions of succeeding laws).

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Exculpatory Liabilities” shall mean Company liabilities with respect to which
both of the following conditions are met: (i) the creditor’s right to repayment
is not limited to specified assets of the Company (i.e., the liability
constitutes a recourse obligation of the Company), and (ii) no Member or related
person bears the economic risk of loss for such liability (as determined
pursuant to Section 1.752-2 of the Regulations, except that for this purpose the
DAI Contribution Obligation shall be disregarded).

 

“Financial Statements” shall mean financial statements (balance sheet, statement
of income, statement of partners’ equity and statement of cash flows) prepared
in accordance with generally accepted accounting principles.

 

“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time.

 

“GGPI” shall mean General Growth Properties, Inc., a Delaware corporation.

 

“Gross Asset Value” shall mean, with respect to any asset of the Company, such
asset’s adjusted basis for Federal income tax purposes, except as follows:

 

(a)           the initial Gross Asset Value of (i) the assets contributed by
each Member to the Company prior to the date hereof is the gross fair market
value of such contributed assets as indicated in the books and records of the
Company as of the date hereof, and (ii)

 

5

--------------------------------------------------------------------------------


 

any asset hereafter contributed by a Member (including the Managing Member),
other than money, is the gross fair market value thereof as reasonably
determined by the Managing Member using such reasonable method of valuation as
the Managing Member may adopt;

 

(b)           if the Managing Member reasonably determines that an adjustment is
necessary or appropriate to reflect the relative economic interests of the
Members, the Gross Asset Values of all Company assets shall be adjusted to equal
their respective gross fair market values, as reasonably determined by the
Managing Member, as of the following times:

 

(i)            a Capital Contribution (other than a de minimis Capital
Contribution) to the Company by a new or existing Member as consideration for
Units; and

 

(ii)           the distribution by the Company to a Member of more than a de
minimis amount of Company property as consideration for the redemption of Units;

 

(c)           the Gross Asset Values of all Company assets shall be adjusted to
equal their respective gross fair market values, as reasonably determined by the
Managing Member, upon liquidation of the Company within the meaning of
Section 1.704-1(b)(2)(ii)(g) of the Regulations;

 

(d)           the Gross Asset Values of Company assets distributed to any Member
shall be the gross fair market values of such assets (taking Section 7701(g) of
the Code into account) as reasonably determined by the Managing Member as of the
date of distribution; and

 

(e)           the Gross Asset Values of Company assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Sections 734(b) or 743(b) of the Code, but only to the extent that
such adjustments are taken into account in determining Capital Accounts pursuant
to Section 1.704-1(b)(2)(iv)(m) of the Regulations (See Exhibit A); provided,
however, that Gross Asset Values shall not be adjusted pursuant to this
paragraph to the extent that the Managing Member reasonably determines that an
adjustment pursuant to paragraph (b) above is necessary or appropriate in
connection with a transaction that would otherwise result in an adjustment
pursuant to this paragraph (d).

 

At all times, Gross Asset Values shall be adjusted by any Depreciation taken
into account with respect to the Company’s assets for purposes of computing Net
Income and Net Loss. Any adjustment to the Gross Asset Values of Company
property shall require an adjustment to the Members’ Capital Accounts; as for
the manner in which such adjustments are allocated to the Capital Accounts, see
paragraph (c) of the definition of Net Income and Net Loss in the case of
adjustment by Depreciation, and paragraph (e) of said definition in all other
cases.

 

“Gross Asset Value Available to Pay Recourse Liabilities and Exculpatory
Liabilities” shall be determined upon liquidation of the Company and shall mean
the excess of (i) the aggregate Gross Asset Value of all Company assets (not
including the DAI Contribution

 

6

--------------------------------------------------------------------------------


 

Obligation or any similar capital contribution obligation or capital account
restoration obligation of any other Member), except that for this purpose Code
Section 7701(g) shall not be applied in determining the fair market value of an
asset solely because it is subject to or available to satisfy one or more
Exculpatory Liabilities, over (ii) the aggregate amount of all Nonrecourse
Liabilities other than Exculpatory Liabilities.

 

“Immediate Family” shall mean, with respect to any Person, such Person’s spouse,
parents, parents-in-law, descendants, nephews, nieces, brothers, sisters,
brothers-in-law, sisters-in-law and children-in-law.

 

“Lien” shall mean any liens, security interests, mortgages, deeds of trust,
charges, claims, encumbrances, pledges, options, rights of first offer or first
refusal and any other rights or interests of others of any kind or nature,
actual or contingent, or other similar encumbrances of any nature whatsoever.

 

“Liquidating Trustee” shall mean such individual or Entity as is selected as the
Liquidating Trustee hereunder by the Managing Member, which individual or Entity
may include the Managing Member or an Affiliate of the Managing Member, provided
such Liquidating Trustee agrees in writing to be bound by the terms of this
Agreement. The Liquidating Trustee shall be empowered to give and receive
notices, reports and payments in connection with the dissolution, liquidation
and/or winding-up of the Company and shall hold and exercise such other rights
and powers as are necessary or required to permit all parties to deal with the
Liquidating Trustee in connection with the dissolution, liquidation and/or
winding-up of the Company.

 

“Majority-In-Interest of the Common Units” shall mean holders of more than fifty
percent (50%) of then issued and outstanding Common Units.

 

“Management Agreement” shall mean a property management agreement with respect
to the property management of certain Properties entered into (a) with respect
to any Property in which the Company directly holds or acquires ownership of a
fee or leasehold interest, between the Company, as owner, and the Property
Manager, or such other property manager as the Managing Member shall engage, as
manager, and (b) with respect to all Properties other than those described in
(a) above, between each Property Partnership, as owner, and the Property
Manager, or such other property manager as the Managing Member shall engage, as
such agreement may be amended, modified or supplemented from time to time.

 

“Managing Member” shall mean GGP Limited Partnership, a Delaware limited
partnership, its duly admitted successors and assigns and any other Person who
is a Managing Member of the Company at the time of reference thereto.  The
Managing Member may not be removed as Managing Member for any reason.

 

“Members” shall mean the Persons listed under the caption “Members” on Schedule
A hereto, their permitted successors or assigns or any Person who, at the time
of reference thereto, is a member of the Company, including the holders of
Common Units and Preferred Units on the date thereof.

 

7

--------------------------------------------------------------------------------


 

“Minimum Gain Attributable to Partner Nonrecourse Debt” shall mean “partner
nonrecourse debt minimum gain” as determined in accordance with Regulation
Section 1.704-2(i)(2).

 

“Net Financing Proceeds” shall mean the cash proceeds received by the Company in
connection with any borrowing or refinancing of borrowing by or on behalf of the
Company or by or on behalf of any Property Partnership (whether or not secured),
after deduction of all costs and expenses incurred by the Company or the
Property Partnership in connection with such borrowing, and after deduction of
that portion of such proceeds used to repay any other indebtedness of the
Company or Property Partnerships, or any interest or premium thereon.

 

“Net Income or Net Loss” shall mean, for each fiscal year or other applicable
period, an amount equal to the Company’s net income or loss for such year or
period as determined for federal income tax purposes by the Accountants,
determined in accordance with Section 703(a) of the Code (for this purpose, all
items of income, gain, loss or deduction required to be stated separately
pursuant to Section 703(a) of the Code shall be included in taxable income or
loss), with the following adjustments: (a) by including as an item of gross
income any tax-exempt income received by the Company; (b) by treating as a
deductible expense any expenditure of the Company described in
Section 705(a)(2)(B) of the Code (including amounts paid or incurred to organize
the Company (unless an election is made pursuant to Code Section 709(b)) or to
promote the sale of interests in the Company and by treating deductions for any
losses incurred in connection with the sale or exchange of Company property
disallowed pursuant to Section 267(a)(1) or Section 707(b) of the Code as
expenditures described in Section 705(a)(2)(B) of the Code); (c) in lieu of
depreciation, depletion, amortization, and other cost recovery deductions taken
into account in computing total income or loss, there shall be taken into
account Depreciation; (d) gain or loss resulting from any disposition of Company
property with respect to which gain or loss is recognized for federal income tax
purposes shall be computed by reference to the Gross Asset Value of such
property rather than its adjusted tax basis; and (e) in the event of an
adjustment of the Gross Asset Value of any Company asset which requires that the
Capital Accounts of the Company be adjusted pursuant to Regulation
Section 1.704-1(b)(2)(iv)(e), (f) and (m), the amount of such adjustment is to
be taken into account as additional Net Income or Net Loss pursuant to
Exhibit A.

 

“Net Operating Cash Flow” shall mean, with respect to any fiscal period of the
Company, the excess, if any, of “Receipts” over “Expenditures.” For purposes
hereof, the term “Receipts” means the sum of all cash receipts of the Company
from all sources for such period, including Net Sale Proceeds and Net Financing
Proceeds but excluding Capital Contributions, and any amounts held as reserves
as of the last day of such period which the Managing Member reasonably deems to
be in excess of necessary reserves as determined below. The term “Expenditures”
means the sum of (a) all cash expenses or expenditures of the Company for such
period, (b) the amount of all payments of principal and interest on account of
any indebtedness of the Company, or amounts due on such indebtedness during such
period (in the case of clauses (a) and (b), excluding expenses or expenditures
paid from previously established reserves or deducted in computing Net Financing
Proceeds or Net Sales Proceeds), and (c) such additional cash reserves as of the
last day of such period as the Managing Member deems necessary for any capital
or operating expenditure permitted hereunder.

 

8

--------------------------------------------------------------------------------

 

“Net Sale Proceeds” means the cash proceeds received by the Company in
connection with a sale of any asset by or on behalf of the Company or by or on
behalf of a Property Partnership after deduction of any costs or expenses
incurred by the Company or a Property Partnership, or payable specifically out
of the proceeds of such sale (including, without limitation, any repayment of
any indebtedness required to be repaid as a result of such sale or which the
Managing Member elects to repay out of the proceeds of such sale, together with
accrued interest and premium, if any, thereon and any sales commissions or other
costs and expenses due and payable to any Person in connection with a sale,
including to a Member or its Affiliates).

 

“Nonrecourse Deductions” shall have the meaning set forth in Sections
1.704-2(b)(1) and (c) of the Regulations.

 

“Nonrecourse Liabilities” shall have the meaning set forth in
Section 1.704-2(b)(3) of the Regulations.

 

“Original Agreement” shall have the meaning set forth in the preliminary
recitals hereto.

 

“Partner Nonrecourse Deductions” shall have the meaning set forth in
Section 1.704-2(i)(2) of the Regulations.

 

“Partnership Minimum Gain” shall have the meaning set forth in
Section 1.704-2(b)(2) of the Regulations.

 

“Person” or “person” shall mean any individual or Entity.

 

“Preferred Units” shall mean the Series C Preferred Units and any other series
of preferred units of membership interest in the Company that are established
and issued from time to time in accordance with the terms hereof.

 

“Prime Rate” shall mean the prime rate announced from time to time by Wells
Fargo Bank, N.A. or any successor thereof.

 

“Property” shall mean a Shopping Center Project in which the Company or any
Property Partnership, directly or indirectly, acquires ownership of a fee or
leasehold interest.

 

“Property Manager” shall mean General Growth Management, Inc., a Delaware
corporation, or its successors or assigns.

 

“Property Partnership” shall mean and include any partnership, limited liability
company or other Entity in which the Company directly or indirectly is or
becomes a partner, member or other equity participant and which has been or is
formed for the purpose of directly or indirectly acquiring, developing or owning
a Property or a proposed Property.

 

“Property Partnership Interests” shall mean and include the interest of the
Company or any other Entity as a partner, member or other equity participant in
any Property Partnership.

 

9

--------------------------------------------------------------------------------


 

“Qualified Entity” shall mean a partnership, limited liability company or other
Entity that is organized under the laws of any state and that is not taxable as
a corporation for U.S. federal income tax purposes.

 

“Qualified Individual” shall have the meaning set forth in Section 9.2.

 

“Recourse Liabilities” shall mean Company liabilities with respect to which a
Member or related person bears the economic risk of loss (as determined pursuant
to Section 1.752-2 of the Regulations, except that for this purpose the DAI
Contribution Obligation shall be disregarded).

 

“Regulations” shall mean the final, temporary or proposed Income Tax Regulations
promulgated under the Code, as such regulations may be amended from time to time
(including corresponding provisions of succeeding regulations).

 

“Regulatory Allocations” shall have the meaning set forth in Exhibit A.

 

“REIT” shall mean a real estate investment trust as defined in Section 856 of
the Code.

 

“REIT Expenses” shall mean (i) costs and expenses relating to the formation and
continuity of existence of GGPI and its subsidiaries (which subsidiaries shall,
for purposes of this definition, be included within the definition of GGPI),
including taxes, fees and assessments associated therewith, any and all costs,
expenses or fees payable to any director or trustee of GGPI or such
subsidiaries, (ii) costs and expenses relating to any offer or registration of
securities by GGPI and all statements, reports, fees and expenses incidental
thereto, including underwriting discounts and selling commissions applicable to
any such offer of securities, (iii) costs and expenses associated with the
preparation and filing of any periodic reports by GGPI under federal, state or
local laws or regulations, including filings with the SEC, (iv) costs and
expenses associated with compliance by GGPI with laws, rules and regulations
promulgated by any regulatory body, including the SEC, and (v) all other
operating or administrative costs of GGPI incurred in the ordinary course of its
business.

 

“REIT Requirements” shall have the meaning set forth in Section 5.2.

 

“REIT Subsidiaires” shall mean GGP Real Estate Holding I, Inc., a Delaware
corporation, GGP Real Estate Holding II, Inc., a Delaware corporation, and
GGP, Inc, a Delaware corporation.

 

“Requesting Party” shall have the meaning set forth in Section 9.2.

 

“Responding Party” shall have the meaning set forth in Section 9.2.

 

“SEC” shall mean the United States Securities and Exchange Commission.

 

“Section 704(c) Tax Items” shall have the meaning set forth in Exhibit A.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Series C Preferred Units” shall have the meaning set forth in Section 4.3.

 

10

--------------------------------------------------------------------------------


 

“Shopping Center Project” shall mean any shopping center, including construction
and improvement activities undertaken with respect thereto and off-site
improvements, on-site improvements, structures, buildings and/or related parking
and other facilities.

 

“Subsidiaries” shall mean all Entities in which the Company has a direct or
indirect interest and that would be consolidated with the Company for financial
accounting purposes under GAAP.

 

“Substituted Member” shall have the meaning set forth in Section 8.2.

 

“Tax Items” shall have the meaning set forth in Exhibit A.

 

“Trading Day” shall mean a day on which the principal national securities
exchange on which the Common Shares are listed or admitted to trading is open
for the transaction of business or, if the Common Shares are not listed or
admitted to trading on any national securities exchange, shall mean any Business
Day.

 

“Unit(s)” shall mean a unit of a Member’s limited liability company interest as
a Member of the Company entitling the holder to an equal share, with every other
holder of a Unit, in the allocations and distributions of the Company pursuant
to Article VIII, and the rights of management, consent, approval or
participation, if any, granted to holders of Units as provided in this
Agreement.  Notwithstanding anything to the contrary, to the extent prohibited
by Section 1123(a)(6) of the Bankruptcy Code, the Company will not issue
nonvoting equity interests; provided, however the foregoing restriction will
(a) have no further force and effect beyond that required under Section 1123 of
the Bankruptcy Code, (b) only have such force and effect for so long as
Section 1123 of the Bankruptcy Code is in effect and applicable to the Company,
and (c) in all events may be amended or eliminated in accordance with applicable
law as from time to time may be in effect.  Such interests shall be deemed
“securities” under Article 8 of the Uniform Commercial Code and shall be
governed by Article 8 of the Uniform Commercial Code as in effect from time to
time within the State.  The number and designation of all Units held by each
Member as of November 9, 2010 is set forth opposite such Member’s name on
Schedule A.

 

1.2          Exhibits, Etc.  References to an “Exhibit” or to a “Schedule” are,
unless otherwise specified, to one of the Exhibits or Schedules attached to this
Agreement, and references to an “Article” or a “Section” are, unless otherwise
specified, to one of the Articles or Sections of this Agreement. Each
Exhibit and Schedule attached hereto and referred to herein is hereby
incorporated herein by reference.

 

1.3          Pronouns and Headings.  As used herein, all pronouns shall include
the masculine, feminine and neuter, and all defined terms shall include the
singular and plural thereof wherever the context and facts require such
construction. The headings, titles and subtitles herein are inserted for
convenience of reference only and are to be ignored in any construction of the
provisions hereof.  Any references in this Agreement to “including” shall be
deemed to mean “including without limitation”.

 

11

--------------------------------------------------------------------------------


 

ARTICLE II

 

Continuation

 

2.1          Continuation.  The Company was formed as a limited liability
company under the Act on May 17, 2000 by the filing of the Certificate with the
Delaware Secretary of State on such date.  The Members agree that the rights and
liabilities of the Members shall be as provided in this Agreement (which amends
and restates and supersedes the Original Agreement in its entirety) and, to the
extent not provided herein, in the Act.  The Managing Member shall cause such
notices, instruments, documents, or certificates as may be required by
applicable law or which may be necessary to enable the Company to conduct its
business and to own its properties in the Company name to be filed or recorded
in all appropriate public offices.

 

2.2          Name.  The business of the Company shall be conducted under the
name of “GGPLP L.L.C.” or such other name as the Managing Member may select, and
all transactions of the Company, to the extent permitted by applicable law,
shall be carried on and completed in such name.

 

2.3          Character of the Business.  The purpose of the Company shall be to
acquire, hold, own, develop, construct, improve, maintain, operate, sell, lease,
transfer, encumber, convey, exchange, and otherwise dispose of or deal with
Properties; to acquire, hold, own, develop, construct, improve, maintain,
operate, sell, lease, transfer, encumber, convey, exchange, and otherwise
dispose of or deal with real and personal property of all kinds; to exercise all
of the powers of a partner, member or other equity participant in Property
Partnerships; to acquire, own, deal with and dispose of Property Partnership
Interests; to undertake such other activities as may be necessary, advisable,
desirable or convenient to the business of the Company, and to engage in such
other ancillary activities as shall be necessary or desirable to effectuate the
foregoing purposes.  The Company shall have all powers necessary or desirable to
accomplish the purposes enumerated.  In connection with and without limiting the
foregoing, but subject to all of the terms, covenants, conditions and
limitations contained in this Agreement and any other agreement entered into by
the Company, the Company shall have full power and authority, directly or
through its interests in Property Partnerships, to enter into, perform, and
carry out contracts of any kind, to borrow money and to issue evidences of
indebtedness, whether or not secured by mortgage, trust deed, pledge or other
Lien, and, directly or indirectly, to acquire and construct additional
Properties.

 

2.4          Location of the Principal Place of Business.  The location of the
principal place of business of the Company shall be at 110 North Wacker Drive,
Chicago, Illinois 60606, or at such other location as shall be selected by the
Managing Member from time to time in its sole discretion.

 

2.5          Registered Agent and Registered Office.  The Company shall maintain
a registered agent and registered office as is required by the Act.

 

12

--------------------------------------------------------------------------------


 

ARTICLE III

 

Term

 

3.1          Commencement.  The Company heretofore commenced business as a
limited liability company.

 

3.2          Dissolution.  The Company shall continue until dissolved upon the
occurrence of the earliest of the following events:

 

(a)           The dissolution, termination or retirement of the Managing Member
unless the Company is continued as provided in Section 8.1;

 

(b)           The sale or other disposition of all or substantially all the
assets of the Company unless the Managing Member elects to continue the Company
business for the purpose of the receipt and the collection of indebtedness or
the collection of any other consideration to be received in exchange for the
assets of the Company (which activities shall be deemed to be part of the
winding up of the affairs of the Company); or

 

(c)           Dissolution required by operation of law.

 

The bankruptcy (as defined in Section 18-101(1) and 18-304 of the Act) of the
Managing Member shall not cause the Managing Member to cease to be a member and
Managing Member of the Company and upon the occurrence of such an event, the
business of the Company shall continue without dissolution.

 

ARTICLE IV

 

Classes of Units

 

4.1          Common Units.  The Company has issued to the Members the number of
common units of membership interest in the Company (the “Common Units”) set
forth opposite their names on Schedule A, and, in exchange therefor, such
Members have contributed to the Company as their Capital Contributions the cash
and other property set forth in the books and records of the Company.  The
Common Units have such rights as are described herein.  The Managing Member may,
without the consent of the other Members, issue additional Common Units to
itself and others from time to time for such consideration as it deems is
appropriate.  The Managing Member shall be authorized to amend this Agreement to
reflect the issuance of Common Units in accordance with this Section 4.1 without
the joinder of any other Member.

 

4.2          Preferred Units.  The Managing Member shall have the right, without
the consent of the other Members (except as otherwise provided herein), to
establish and issue from time to time series of preferred units of membership
interest in the Company (“Preferred Units”) and to establish from time to time
the number of Preferred Units to be included in each such series, to fix the
designation, powers, preferences and rights of the Preferred Units of each such
series and the qualifications, limitations and restrictions thereof and to
determine the consideration to be paid from time to time for the Preferred Units
in each such series.  Except as otherwise provided herein, Preferred Units that
are cancelled or redeemed or purchased by the

 

13

--------------------------------------------------------------------------------


 

Company may, at the election of the Managing Member, either (a) be reissued by
the Company or (b) be cancelled.  The Managing Member shall be authorized to
amend this Agreement to effect the provisions of this Section 4.2 without the
joinder of any other Member (except as otherwise provided herein).

 

4.3          Establishment of Series C Preferred Units.  A series of Preferred
Units designated as the “8.25% Series C Cumulative Preferred Units” (the
“Series C Preferred Units”) was previously established and shall have such
rights, preferences, limitations and qualifications as are described on Schedule
B, attached hereto and by this reference made a part hereof (in addition to the
rights, preferences, limitations and qualifications contained elsewhere in this
Agreement, to the extent applicable). The maximum number of Series C Preferred
Units which may be issued by the Company from time to time shall be 20,000.

 

4.4          No Third Party Beneficiary.  No creditor or other third party
having dealings with the Company shall have the right to enforce the right or
obligation of any Member to make Capital Contributions or loans or to pursue any
other right or remedy hereunder or at law or in equity, it being understood and
agreed that the provisions of this Agreement shall be solely for the benefit of,
and may be enforced solely by the parties hereto and their respective successors
and assigns. None of the rights or obligations of the Members herein set forth
to make Capital Contributions or loans to the Company shall be deemed an asset
of the Company for any purpose by any creditor or other third party, nor may
such rights or obligations be sold, transferred or assigned by the Company or
pledged or encumbered by the Company to secure any debt or other obligation of
the Company or of any of the Members.

 

4.5          No Interest; No Return; No Withdrawal.  No Member shall be entitled
to interest on its Capital Contribution or on its Capital Account. Except as
provided herein or by law, no Member shall have any right to demand or receive
the return of its Capital Contribution from the Company. No Member may withdraw
from the Company without the prior written consent of the Managing Member, other
than as expressly provided in this Agreement.

 

4.6          No Other Capital Contributions.  No Member shall have any
obligation to make any additional Capital Contribution to the Company.

 

ARTICLE V

 

Allocations and Other Tax and Accounting Matters

 

5.1          Allocations.  The Net Income, Net Loss and/or other Company items
shall be allocated pursuant to the provisions of Exhibit A hereto.

 

5.2          Distributions.

 

(a)           Subject to the rights of holders of Preferred Units, the Managing
Member shall, from time to time as determined by the Managing Member (but in any
event not less frequently than quarterly), cause the Company to distribute all
or a portion of Net Operating Cash Flow to the holders of the Common Units who
are such on the relevant Common Unit Record Date in such amounts as the Managing
Member shall determine; provided, however, that all such distributions shall be
made pro rata in accordance with

 

14

--------------------------------------------------------------------------------


 

the number of Common Units then owned by the Members; and provided further, that
notwithstanding the foregoing, the Managing Member shall use its best efforts to
cause the Company to distribute sufficient amounts to enable GGPI and the REIT
Subsidiaries to pay shareholder dividends that will (a) satisfy the requirements
for qualifying as a REIT under the Code and Regulations (“REIT Requirements”),
and (b) avoid any federal income or excise tax liability of GGPI and the REIT
Subsidiaries.

 

(b)           The Company shall pay distributions in respect of each series of
Preferred Units as provided in Section 4.3 hereof, Schedule B and/or any
amendment hereto relating to such series of Preferred Units.

 

5.3          Books of Account.  At all times during the continuance of the
Company, the Managing Member shall maintain or cause to be maintained full,
true, complete and correct books of account in accordance with generally
accepted accounting principles wherein shall be entered particulars of all
monies, goods or effects belonging to or owing to or by the Company, or paid,
received, sold or purchased in the course of the Company’s business, and all of
such other transactions, matters and things relating to the business of the
Company as are usually entered in books of account kept by persons engaged in a
business of a like kind and character. In addition, the Company shall keep all
records as required to be kept pursuant to the Act. The books and records of
account shall be kept at the principal office of the Company, and each Member
shall at all reasonable times have access to such books and records and the
right to inspect the same.

 

5.4          Reports.  The Managing Member shall cause to be submitted to the
other Members, promptly following the end of the last calendar year, copies of
Financial Statements prepared on a consolidated basis for the Company and the
Property Partnerships. The Company shall also cause to be prepared such reports
and/or information as are necessary for GGPI and the REIT Subsidiaries to
determine their qualification as a REIT and their compliance with the REIT
Requirements.

 

5.5          Tax Elections and Returns.

 

(a)           All elections required or permitted to be made by the Company
under any applicable tax law shall be made by the Managing Member in its sole
discretion, including without limitation an election on behalf of the Company
pursuant to Section 754 of the Code to adjust the basis of the Company property
in the case of transfers of Units, and the Managing Member shall not be required
to make any such election.

 

(b)           The Managing Member shall cause the Accountants to prepare and
file all state and federal tax returns on a timely basis.

 

5.6          Tax Matters Member.  The Managing Member is hereby designated as
the Tax Matters Member of the Company, which has the meaning of “Tax Matters
Partner” as specified in Section 6231(a)(7) of the Code; provided, however, in
exercising its authority as Tax Matters Member it shall be limited by the
provisions of this Agreement affecting tax aspects of the Company;

 

15

--------------------------------------------------------------------------------


 

5.7          Withholding.  Each Member hereby authorizes the Company to withhold
or pay on behalf of or with respect to such Member any amount of federal, state,
local or foreign taxes that the Managing Member determines the Company is
required to withhold or pay with respect to any amount distributable or
allocable to such Member pursuant to this Agreement, including without
limitation any taxes required to be withheld or paid by the Company pursuant to
Sections 1441, 1442, 1445 or 1446 of the Code. Any amount paid on behalf of or
with respect to a Member shall constitute a loan by the Company to such Member,
which loan shall be due within fifteen (15) days after repayment is demanded of
such Member and shall be repaid through withholding of subsequent distributions
to such Member. Any amounts payable by a Member hereunder shall bear interest at
the lesser of (a) the Prime Rate and (b) the maximum lawful rate of interest on
such obligation, such interest to accrue from the date such amount is due (i.e.,
fifteen (15) days after demand) until such amount is paid in full. To the extent
the payment or accrual of withholding tax results in a federal, state or local
tax credit to the Company, such credit shall be allocated to the Member to whose
distribution the tax is attributable.

 

ARTICLE VI

 

Rights, Duties and Restrictions of the Managing Member

 

6.1          Expenditures by Company.  The Managing Member is hereby authorized
to pay compensation for accounting, administrative, legal, technical, management
and other services rendered to the Company. All of the aforesaid expenditures
shall be made on behalf of the Company, and the Managing Member shall be
entitled to reimbursement by the Company for any expenditures incurred by it on
behalf of the Company which shall be made other than out of the funds of the
Company. The Company also shall assume, and pay when due, all Administrative
Expenses.

 

6.2          Powers and Duties of Managing Member.  The Managing Member shall be
responsible for the management of the Company’s business and affairs. Except as
otherwise herein expressly provided, the Managing Member shall have, and is
hereby granted, full, complete and exclusive power, authority and discretion
under all circumstances to manage the business of the Company and to take all
actions for and on behalf of the Company and in its name as the Managing Member
shall, in its sole and absolute discretion, deem necessary or appropriate to
carry out the purposes for which the Company was organized. Except as otherwise
expressly provided herein and without limiting the foregoing, the Managing
Member shall have the right, power and authority:

 

(a)           To manage, control, invest, reinvest, acquire by purchase, lease
or otherwise, sell, contract to purchase or sell, grant, obtain, or exercise
options to purchase, options to sell or conversion rights, assign, transfer,
convey, deliver, endorse, exchange, pledge, mortgage, abandon, improve, repair,
maintain, insure, lease for any term and otherwise deal with any and all
property of whatsoever kind and nature, and wheresoever situated, in furtherance
of the purposes of the Company;

 

(b)           To acquire, directly or indirectly, interests in real estate of
any kind and of any type, and any and all kinds of interests therein, and to
determine the mariner in which

 

16

--------------------------------------------------------------------------------


 

title thereto is to be held; to manage, insure against loss, protect and
subdivide any of the real estate, interests therein or parts thereof; to
improve, develop or redevelop any such real estate; to participate in the
ownership and development of any property; to dedicate for public use, to vacate
any subdivisions or parts thereof, to resubdivide, to contract to sell, to grant
options to purchase or lease, to sell on any terms; to convey, to mortgage,
pledge or otherwise encumber said property, or any part thereof; to lease said
property or any part thereof from time to time, upon any terms and for any
period of time, and to renew or extend leases, to amend, change or modify the
terms and provisions of any leases and to grant options to lease and options to
renew leases and options to purchase; to partition or to exchange said real
property, or any part thereof, for other real or personal property; to grant
easements or charges of any kind; to release, convey or assign any right, title
or interest in or about or easement appurtenant to said property or any part
thereof; to construct and reconstruct, remodel, alter, repair, add. to or take
from buildings on said premises; to insure any Person having an interest in or
responsibility for the care, management or repair of such property; to direct
the trustee of any land trust to mortgage, lease, convey or contract to convey
the real estate held in such land trust or to execute and deliver deeds,
mortgages, notes, and any and all documents pertaining to the property subject
to such land trust or in any matter regarding such trust; to execute assignments
of all or any part of the beneficial interest in such land trust;

 

(c)           To employ, engage or contract with or dismiss from employment or
engagement Persons to the extent deemed necessary by the Managing Member for the
operation and management of the Company business, including but not limited to,
the engagement of the Property Manager pursuant to the Management Agreements and
the employment or engagement of other contractors, subcontractors, engineers,
architects, surveyors, mechanics, consultants, accountants, attorneys, insurance
brokers, real estate brokers and others;

 

(d)           To enter into contracts on behalf of the Company;

 

(e)           To borrow money, procure loans and advances from any Person for
Company purposes, and to apply for and secure, from any Person, credit or
accommodations; to contract liabilities and obligations, direct or contingent
and of every kind and nature with or without security; and to repay, discharge,
settle, adjust, compromise, or liquidate any such loan, advance, credit,
obligation or liability;

 

(f)            To pledge, hypothecate, mortgage, assign, deposit, deliver, enter
into sale and leaseback arrangements or otherwise give as security or as
additional or substitute security, or for sale or other disposition any and all
Company property, tangible or intangible, including, but not limited to, real
estate and beneficial interests in land trusts, and to make substitutions
thereof, and to receive any proceeds thereof upon the release or surrender
thereof; to sign, execute and deliver any and all assignments, deeds and other
contracts and instruments in writing; to authorize, give, make, procure, accept
and receive moneys, payments, property, notices, demands, vouchers, receipts,
releases, compromises and adjustments; to waive notices, demands, protests and
authorize and execute waivers of every kind and nature; to enter into, make,
execute, deliver and receive written agreements, undertakings and instruments of
every kind and nature; to give oral

 

17

--------------------------------------------------------------------------------


 

instructions and make oral agreements; and generally to do any and all other
acts and things incidental to any of the foregoing or with reference to any
dealings or transactions which any attorney may deem necessary, proper or
advisable;

 

(g)           To acquire and enter into any contract of insurance which the
Managing Member deems necessary or appropriate for the protection of the
Company, for the conservation of the Company’s assets or for any purpose
convenient or beneficial to the Company;

 

(h)           To conduct any and all banking transactions on behalf of the
Company; to adjust and settle checking, savings, and other accounts with such
institutions as the Managing Member shall deem appropriate; to draw, sign,
execute, accept, endorse, guarantee, deliver, receive and pay any checks,
drafts, bills of exchange, acceptances, notes, obligations, undertakings and
other instruments for or relating to the payment of money in, into, or from any
account in the Company’s name; to execute, procure, consent to and authorize
extensions and renewals of the same; to make deposits and withdraw the same and
to negotiate or discount commercial paper, acceptances, negotiable instruments,
bills of exchange and dollar drafts;

 

(i)            To demand, sue for, receive, and otherwise take steps to collect
or recover all debts, rents, proceeds, interests, dividends, goods, chattels,
income from property, damages and all other property, to which the Company may
be entitled or which are or may become due the Company from any Person; to
commence, prosecute or enforce, or to defend, answer or oppose, contest and
abandon all legal proceedings in which the Company is or may hereafter be
interested; and to settle, compromise or submit to arbitration any accounts,
debts, claims, disputes and matters which may arise between the Company and any
other Person and to grant an extension of time for the payment or satisfaction
thereof on any terms, with or without security;

 

(j)            To make arrangements for financing, including the taking of all
action deemed necessary or appropriate by the Managing Member to cause any
approved loans to be closed;

 

(k)           To take all reasonable measures necessary to insure compliance by
the Company with applicable arrangements, and other contractual obligations and
arrangements entered into by the Company from time to time in accordance with
the provisions of this Agreement, including periodic reports as required to
lenders and using all due diligence to insure that the Company is in compliance
with its contractual obligations;

 

(l)            To maintain the Company’s books and records;

 

(m)          To prepare and deliver, or cause to be prepared and delivered by
the Company’s Accountants, all financial and other reports with respect to the
operations of the Company, and preparation and filing of all Federal and state
tax returns and reports; and

 

18

--------------------------------------------------------------------------------

 

(n)           Any and all other actions that the Managing Member, in its sole
and absolute discretion, may deem necessary or appropriate in furtherance of the
business of the Company.

 

The Managing Member shall not have any obligations hereunder except to the
extent that Company funds are reasonably available to it for the performance of
such duties, and nothing herein contained shall be deemed to authorize or
require the Managing Member, in its capacity as such, to expend its individual
funds for payment to third parties or to undertake any individual liability or
obligation on behalf of the Company. Subject to the terms of Section 4.3 and the
terms of any other Preferred Units, the merger or consolidation of the Company
with or into another Entity shall be authorized by the Consent of the Holders of
Common Units.

 

6.3          Proscriptions.  The Managing Member shall not have the authority
to:

 

(a)           Do any act in contravention of this Agreement or which would make
it impossible to carry on the ordinary business of the Company (other than a
sale of all or substantially all of the Company assets or the dissolution of the
Company, each of which is within the power and authority of the Managing Member
and do not require the consent of the Members;

 

(b)           Possess any Company property or assign rights in specific Company
property for other than Company purposes; or

 

(c)           Do any act in contravention of applicable law.

 

Nothing herein contained shall impose any obligation on any Person or firm doing
business with the Company to inquire as to whether or not the Managing Member
has properly exercised its authority in executing any contract, lease, mortgage,
deed or other instrument or document on behalf of the Company, and any such
third Person shall be fully protected in relying upon such authority.

 

6.4          Title Holder.  To the extent allowable under applicable law, title
to all or any part of the properties of the Company may be held in the name of
the Company or any other individual, corporation, partnership, trust or
otherwise, the beneficial interest in which shall at all times be vested in the
Company, Any such title holder shall perform any and all of its respective
functions to the extent and upon such terms and conditions as may be determined
from time to time by the Managing Member.

 

6.5          Compensation of the Managing Member.  The Managing Member shall not
be entitled to any compensation for services rendered to the Company solely in
its capacity as Managing Member except with respect to reimbursement for those
costs and expenses constituting Administrative Expenses.

 

6.6          Waiver and Indemnification.

 

(a)           Neither the Managing Member nor any Person acting on its behalf,
pursuant hereto, shall be liable, responsible or accountable in damages or
otherwise to the Company or to any Member for any acts or omissions performed or
omitted to be

 

19

--------------------------------------------------------------------------------


 

performed by them (whether on, prior to or after the date hereof) within the
scope of the authority conferred upon the Managing Member by this Agreement and
the Act; provided that (i) the Managing Member’s or such other Person’s conduct
or omission to act was taken in good faith and in the belief that such conduct
or omission was in the best interests of the Company and (ii) the Managing
Member or such other Person shall not be guilty of fraud, willful misconduct or
gross negligence. The Company shall, and hereby does, indemnify and hold
harmless the Managing Member and its Affiliates and any individual acting on
their behalf from any loss, damage, claim or liability, including, but not
limited to, reasonable attorneys’ fees and expenses, incurred by them by reason
of any act performed or omitted to be performed by them (whether on, prior to or
after the date hereof) in accordance with the standards set forth above or in
enforcing the provisions of this indemnity; provided, however, no Member shall
have any personal liability with respect to the foregoing indemnification, any
such indemnification to be satisfied solely out of the assets of the Company.

 

(b)           Any Person entitled to indemnification under this Agreement shall
be entitled to receive, upon application therefor, advances to cover the costs
of defending any proceeding against such Person; provided, however, that such
advances shall be repaid to the Company, without interest, if such Person is
found by a court of competent jurisdiction upon entry of a final judgment not to
be entitled to such indemnification. All rights of the indemnitee hereunder
shall survive the dissolution of the Company. The indemnification rights
contained in this Agreement shall be cumulative of, and in addition to, any and
all rights, remedies and recourse to which the person seeking indemnification
shall be entitled, whether at law or at equity. Indemnification pursuant to this
Agreement shall be made solely and entirely from the assets of the Company and
no Member shall be liable therefor.

 

(c)           The provisions of this Section 6.6 also shall apply to the
Liquidating Trustee and the Tax Matters Member.

 

6.7          Operation in Accordance with REIT Requirements.  The Members
acknowledge and agree that the Company shall be operated in a manner that will
enable GGPI and the REIT Subsidiaries to (a) satisfy the REIT Requirements and
(b) avoid the imposition of any federal income or excise tax liability. The
Company shall avoid taking any action, or permitting any Property Partnership to
take any action, which would result in GGPI and the REIT Subsidiaries ceasing to
satisfy the REIT Requirements or would result in the imposition of any federal
income or excise tax liability on GGPI and the REIT Subsidiaries.

 

6.8          Duties and Conflicts.  The Managing Member only shall be required
to devote such time to the management of the business of the Company as it deems
necessary to promote the interests of the Company. Each Member recognizes that
the other Members (including the Managing Member) and their Affiliates have or
may hereafter have other business interests, activities and investments, some of
which may be in conflict or competition with the business or properties of the
Company, and that such Persons are entitled to carry on such other business
interests, activities and investments. The Members (including the Managing
Member) and their Affiliates may engage in or possess an interest in any other
business or venture of any kind, independently or with others, on their own
behalf or on behalf of other entities with which they

 

20

--------------------------------------------------------------------------------


 

are affiliated or associated, and such persons may engage in any activities,
whether or not competitive with the Company, without any obligation to offer any
interest in such activities to the Company or to any Member. Neither the Company
nor any Member shall have any right, by virtue of this Agreement, in or to such
activities, or the income or profits derived therefrom, and the pursuit of such
activities, even if competitive with the business of the Company, shall not be
deemed wrongful or improper. Without limiting the foregoing, each Member
recognizes that (a) the Managing Member and/or its Affiliates (other than the
Company and its Subsidiaries) own, independently and/or with others, direct
and/or indirect interests in Shopping Center Projects in which the Company and
its Subsidiaries have no interest and which may be in conflict or competition
with the business or properties of the Company and its Subsidiaries, (b) the
Managing Member intends to continue to conduct and expand such business and
activities and (c) the Managing Member and its Affiliates (other than the
Company and its Subsidiaries) are entitled to carry on such other business and
activities and own such properties without any obligation to offer any interest
in such business, activities or properties to the Company or to any Member.

 

ARTICLE VII

 

Dissolution, Liquidation and Winding-Up

 

7.1          Accounting.  In the event of the dissolution, liquidation and
winding-up of the Company, a proper accounting (which shall be certified) shall
be made of the Capital Account of each Member and of the Net Profits or Net
Losses of the Company from the date of the last previous accounting to the date
of dissolution. Financial statements presenting such accounting shall include a
report of a certified public accountant selected by the Liquidating Trustee.

 

7.2          Distribution on Dissolution.  In the event of the dissolution and
liquidation of the Company for any reason, the assets of the Company shall be
liquidated for distribution in the following rank and order:

 

(a)           Payment of creditors of the Company (other than Members) in the
order of priority as provided by law;

 

(b)           Establishment of reserves as provided by the Managing Member to
provide for contingent liabilities, if any;

 

(c)           Payment of debts of the Company to Members, if any, in the order
of priority provided by law; and

 

(d)           Payment to holders of Units in accordance with their Capital
Accounts.

 

Whenever the Liquidating Trustee reasonably determines that any reserves
established pursuant to paragraph (b) above are in excess of the reasonable
requirements of the Company, the amount determined to be excess shall be
distributed to the Members in accordance with the above provisions.

 

7.3          Timing Requirements.  In the event that the Company is “liquidated”
within the meaning of Section 1.704-1(b)(2)(ii)(g) of the Regulations, any and
all distributions to the

 

21

--------------------------------------------------------------------------------


 

Members pursuant to Section 7.2(d) hereof shall be made no later than the later
to occur of (i) the last day of the taxable year of the Company in which such
liquidation occurs or (ii) ninety (90) days after the date of such liquidation.

 

7.4          Sale of Company Assets.  In the event of the liquidation of the
Company in accordance with the terms of this Agreement, the Liquidating Trustee
may sell Company or Property Partnership property if the Liquidating Trustee has
in good faith solicited bids from unrelated third parties and obtained
independent appraisals before making any such sale; provided, however, all
sales, leases, encumbrances or transfers of Company assets shall be made by the
Liquidating Trustee solely on an “arm’s-length” basis, at the best price and on
the best terms and conditions as the Liquidating Trustee in good faith believes
are reasonably available at the time and under the circumstances and on a
non-recourse basis to the Members. The liquidation of the Company shall not be
deemed finally terminated until the Company shall have received cash payments in
full with respect to obligations such as notes, installment sale contracts or
other similar receivables received by the Company in connection with the sale of
Company assets and all obligations of the Company have been satisfied. The
Liquidating Trustee shall continue to act to enforce all of the rights of the
Company pursuant to any such obligations until paid in full.

 

7.5          Distributions in Kind.  In the event that it becomes necessary to
make a distribution of Company property in kind, the Managing Member may
transfer and convey such property to the distributees as tenants in common,
subject to any liabilities attached thereto, so as to vest in them undivided
interests in the whole of such property in proportion to their respective rights
to share in the proceeds of the sale of such property (other than as a creditor)
in accordance with the provisions of Section 7.2 hereof.

 

7.6          Documentation of Liquidation.  Upon the completion of the
dissolution and liquidation of the Company, the Company shall terminate and the
Liquidating Trustee shall have the authority to execute and record any and all
documents or instruments required to effect the dissolution, liquidation and
termination of the Company.

 

7.7          Negative Capital Accounts.  No Member shall be liable to the
Company or to any other Member for any deficit or negative balance which may
exist in its Capital Account.

 

7.8          DAI Contribution Obligation.  Notwithstanding any other provision
of this Agreement (including Schedule B to this Agreement):

 

(a)           Upon liquidation of the Company, in the event that the Gross Asset
Value Available to Pay Recourse Liabilities and Exculpatory Liabilities is less
than One Hundred Million Dollars ($100,000,000), DAI shall make a Capital
Contribution to the Company of cash in immediately available funds equal to the
least of (i) One Hundred Million Dollars ($100,000,000), (ii) the amount by
which One Hundred Million Dollars ($100,000,000) exceeds the Gross Asset Value
Available to Pay Recourse Liabilities and Exculpatory Liabilities and (iii) the
aggregate amount of Recourse Liabilities and Exculpatory Liabilities outstanding
immediately prior to the liquidation of the Company. Such amount shall be used
to pay Recourse Liabilities and/or Exculpatory Liabilities or

 

22

--------------------------------------------------------------------------------


 

shall be distributed to Members other than DAI in accordance with their positive
Capital Account balances.

 

(b)           DAI shall make any Capital Contribution required to be made by it
pursuant to this Section 7.8 no later than the later to occur of (i) the last
day of the taxable year of the Company in which such liquidation occurs or
(ii) 90 days after the date of such liquidation.

 

(c)           Any Capital Contribution made by DAI pursuant to this Section 7.8
and the associated Capital Account credit shall be taken into account in
allocating Net Income and Net Loss and other items of income, gain, loss and
deduction for the taxable year of liquidation.

 

(d)           DAI shall not be subrogated to the rights of any creditor or other
person receiving the proceeds of the Capital Contribution made by DAI pursuant
to this Section 7.8 against the Managing Member, the Company, another Member or
any person. DAI hereby waives any right to reimbursement, contribution or
similar right to which DAI might otherwise be entitled as a result of the
performance of its obligations under this Section 7.8.

 

(e)           Section 4.4 and Section 4.6 hereof shall not apply with respect to
DAI’s obligations pursuant to this Section 7.8.

 

(f)            The parties intend that DAI shall bear the economic risk of loss
within the meaning of Section 1.752-2(a) of the Regulations with respect to an
amount of Exculpatory Liabilities and/or Recourse Liabilities equal to the
lesser of One Hundred Million Dollars ($100,000,000) and the aggregate amount of
Recourse Liabilities and Exculpatory Liabilities, and this Section 7.8 and other
relevant provisions of this Agreement shall be interpreted and applied in a
manner consistent therewith.

 

(g)           Notwithstanding any other provision of this Agreement, at any time
on or after June 1, 2005, DAI may terminate the DAI Contribution Obligation by
providing twelve (12) months’ prior written notice to the Company, provided
however that the DAI Contribution Obligation shall not terminate if during the
twelve (12) month period following such notice there has been:

 

(i)            An entry of a decree or order for relief in respect of the
Company by a court having jurisdiction over a substantial part of the Company’s
assets, or the appointment of a receiver, liquidator, assignee, custodian,
trustee, sequestrator (or other similar official) of the Company or of any
substantial part of its property, or ordering the winding up or liquidation of
the Company’s affairs, in an involuntary case under the federal bankruptcy laws,
as now or hereafter constituted, or any other applicable federal or state
bankruptcy, insolvency or other similar law; or

 

(ii)           The commencement against the Company of an involuntary case under
the federal bankruptcy laws, as now or hereafter constituted, or any other
applicable federal or state bankruptcy, insolvency or other similar law; or

 

23

--------------------------------------------------------------------------------


 

(iii)          The commencement by the Company of a voluntary case under the
federal bankruptcy laws, as now or hereafter constituted, or any other
applicable federal or state bankruptcy, insolvency or other similar law, or the
consent by it to the entry of an order for relief in an involuntary case under
any such law or the consent by it to the appointment of or taking possession by
a receiver, liquidator, assignee, custodian, trustee, sequestrator (or other
similar official) of the Company or of any substantial part of its property, or
the making by it of a general assignment for the benefit of creditors, or the
failure of Company generally to pay its debts as such debts become due or the
taking of any action in furtherance of any of the foregoing;

 

provided that, after the passage of such 12 months, DAI shall cease to be liable
for the DAI Contribution Obligation, at the first time, if any, that the
appointment, case or proceeding referred to in Section 7.8(g)(i) through
(iii) above has terminated.

 

(h)           As a result of the transfer of all or a portion of the Series C
Preferred Units to a Permitted DAI Transferee (as defined in Schedule B)
pursuant to Section 7 of Schedule B, the transferor shall continue to be
obligated for the entire amount of the DAI Contribution Obligation except to the
extent that such Permitted DAI Transferee agrees to assume all or a portion of
such transferor’s obligation under the DAI Contribution Obligation. In the event
of such a transfer to and assumption by the Permitted DAI Transferee, (1) the
transferor and the Permitted DAI Transferee assuming the obligation under the
DAI Contribution Obligation shall notify the Company that the Permitted DAI
Transferee has assumed all or a portion of the DAI Contribution Obligation in
connection with such transfer, and (2) this Agreement shall be amended to
reflect such Permitted DAI Transferee’s assumption of all or a portion of the
DAI Contribution Obligation. Except to the extent that the Permitted DAI
Transferee assumes all or a portion of the obligation under the DAI Contribution
Obligation in accordance with this Section 7.8(h), the transferor shall not be
relieved of such obligation and shall continue to be obligated under the DAI
Contribution Obligation notwithstanding the transfer and to the same extent as
if the transfer had not occurred. Following the transfer of Series C Preferred
Units to GGPI or the Managing Member pursuant to Section 6 of Schedule B, the
transferor shall continue to be obligated for the entire amount of the DAI
Contribution Obligation in accordance with its terms and neither GGPI nor the
Managing Member shall have any liability therefor.

 

ARTICLE VIII

 

Transfer of Units

 

8.1          Managing Member Transfer.  The Managing Member shall not withdraw
from the Company and shall not sell, assign, pledge, encumber or otherwise
dispose of all or any portion of its Units without the Consent of the Holders of
Common Units (except that the Managing Member may sell, assign or transfer its
interest to an Affiliate without the consent of the Members). Upon any transfer
of Units in accordance with the provisions of this Section 8.1, the transferee
Managing Member shall become vested with the powers and rights of the transferor
Managing Member, and shall be liable for all obligations and responsible for all
duties of the Managing Member, once such transferee has executed such
instruments as may be

 

24

--------------------------------------------------------------------------------


 

necessary to effectuate such admission and to confirm the agreement of such
transferee to be bound by all the terms and provisions of this Agreement with
respect to the Units so acquired. It is a condition to any transfer otherwise
permitted hereunder that the transferee assumes by operation of law or express
agreement all of the obligations of the transferor Managing Member under this
Agreement with respect to such transferred Units and no such transfer (other
than pursuant to a statutory merger or consolidation wherein all obligations and
liabilities of the transferor Managing Member are assumed by a successor
corporation by operation of law) shall relieve the transferor Managing Member of
its obligations under this Agreement without the Consent of the Holders of the
Common Units, in their reasonable discretion.  In the event the Managing Member
withdraws from the Company, in violation of this Agreement or otherwise, or
dissolves or terminates, a Majority in Interest of the Common Units may elect to
continue the Company business by selecting a substitute Managing Member.

 

8.2          Transfers in Other Members.  Except as otherwise provided herein,
no Member (other than the Managing Member) shall have the right to transfer all
or a portion of its Units to any Person without the written consent of the
Managing Member, which consent may be given or withheld in the sole discretion
of the Managing Member. It is a condition to any transfer otherwise permitted
hereunder that the transferee assumes by operation of law or express agreement
all of the obligations of the transferor Member under this Agreement with
respect to such transferred Units and no such transfer (other than pursuant to a
statutory merger or consolidation wherein all obligations and liabilities of the
transferor Member are assumed by a successor corporation by operation of law)
shall relieve the transferor Member of its obligations under this Agreement
without the approval of the Managing Member, which may be given or withheld in
its sole discretion. Upon such transfer, the transferee shall be admitted as a
substituted member of the Company (the “Substituted Member”) and shall succeed
to all of the rights of the transferor Member under this Agreement in the place
and stead of such transferor Member. Any transferee, whether or not admitted as
a Substituted Member, shall take subject to the obligations of the transferor
hereunder. Unless admitted as a Substituted Member, no transferee, whether by a
voluntary transfer, by operation of law or otherwise, shall have rights
hereunder, other than to receive such portion of the distributions made by the
Company as are allocable to the Units transferred.

 

8.3          Restrictions on Transfer.  In addition to any other restrictions on
transfer herein contained, in no event may any transfer or assignment of Units
by any Member be made (a) to any Person who lacks the legal right, power or
capacity to own Units; (b) in violation of any provision of any mortgage or
trust deed (or the note or bond secured thereby) constituting a Lien against a
Property or any part thereof, or other instrument, document or agreement to
which the Company or any Property Partnership is a party or otherwise bound;
(c) in violation of applicable law; (d) unless such assignment or transfer is
made pursuant to an effective registration statement under the Securities Act of
1933, as amended, or is exempt from registration thereunder; (e) of any
component portion of a Unit, such as the Capital Account, or rights to Net
Operating Cash Flow, separate and apart from all other components of such Unit,
(f) in the event such transfer would cause GGPI and the REIT Subsidiaries to
cease to comply with the REIT Requirements, (g) if such transfer would cause a
termination of the Company for federal income tax purposes, (h) if such transfer
would, in the opinion of counsel to the Company, cause the Company to cease to
be classified as a partnership for Federal income tax purposes, cause the
Company to fail to satisfy the safe harbor requirements of
Section 1.7704-1(j) of the Regulations during 2002

 

25

--------------------------------------------------------------------------------


 

or cause the Company to have more than 100 partners within the meaning of Reg.
§1.7704-1(h), or (i) if such transfer would, in the opinion of counsel to the
Company, cause any assets of the Company to constitute assets of any employee
benefit plan pursuant to Department of Labor Regulations Section 2510.3-101, as
modified by Section 3(42) of the Employee Retirement Income Security Act of
1974, as amended.

 

8.4          Bankruptcy of a Member.  The Bankruptcy of any Member (other than
the Managing Member) shall not cause a dissolution of the Company, but the
rights of such Member to share in the Net Profits or Net Losses of the Company
and to receive distributions of Company funds shall, on the happening of such
event, devolve on its successors or assigns, subject to the terms and conditions
of this Agreement, and the Company shall continue as a limited liability
company. However, in no event shall such assignee(s) become a Substituted Member
without the written consent of the Managing Member.

 

ARTICLE IX

 

Arbitration of Disputes

 

9.1          Arbitration.  Notwithstanding anything to the contrary contained in
this Agreement, all claims, disputes and controversies between the parties
hereto (including, without limitation, any claims, disputes and controversies
between the Company and any one or more of the Members and any claims, disputes
and controversies between any one or more Members) arising out of or in
connection with this Agreement or the Company shall be resolved by binding
arbitration in Chicago, Illinois, in accordance with this Article IX and, to the
extent not inconsistent herewith, the Expedited Procedures and Commercial
Arbitration Rules of the American Arbitration Association,

 

9.2          Procedures.  Any arbitration called for by this Article IX shall be
conducted in accordance with the following procedures:

 

(a)           The Company or any Member (the “Requesting Party”) may demand
arbitration pursuant to Section 9.1 at any time by giving written notice of such
demand (the “Demand Notice”) to all other Members and (if the Requesting Party
is not the Company) to the Company which Demand Notice shall describe in
reasonable detail the nature of the claim, dispute or controversy.

 

(b)           Within fifteen (15) days after the giving of a Demand Notice, the
Requesting Party, on the one hand, and each of the other Members and/or the
Company against whom the claim has been made or with respect to which a dispute
has arisen (collectively, the “Responding Party”), on the other hand, shall
select and designate in writing to the other party one reputable, disinterested
individual (a “Qualified Individual”) willing to act as an arbitrator of the
claim, dispute or controversy in question. Each of the Requesting Party and the
Responding Party shall use their best efforts to select a lawyer or retired
judge having no affiliation with any of the parties as their respective
Qualified Individual. Within fifteen (15) days after the foregoing selections
have been made, the arbitrators so selected shall jointly select a lawyer or
retired judge having no affiliation with any of the parties as the third
Qualified Individual

 

26

--------------------------------------------------------------------------------


 

willing to act as an arbitrator of the claim, dispute or controversy in
question. In the event that the two arbitrators initially selected are unable to
agree on a third arbitrator within the second fifteen (15) day period referred
to above, then, on the application of either party, the American Arbitration
Association shall promptly select and appoint a lawyer or retired judge having
no affiliation with any of the parties as the Qualified Individual to act as the
third arbitrator. The three arbitrators selected pursuant to this subsection
(b) shall constitute the arbitration panel for the arbitration in question.

 

(c)           The presentations of the parties hereto in the arbitration
proceeding shall be commenced and completed within sixty (60) days after the
selection of the arbitration panel pursuant to subsection (b) above, and the
arbitration panel shall render its decision in writing within thirty (30) days
after the completion of such presentations. Any decision concurred in by any two
(2) of the arbitrators shall constitute the decision of the arbitration panel,
and unanimity shall not be required.

 

(d)           The arbitration panel shall have the discretion to include in its
decision a direction that all or part of the attorneys’ fees and costs of any
party or parties and/or the costs of such arbitration be paid by any other party
or parties. On the application of a party before or after the initial decision
of the arbitration panel, and proof of its attorneys’ fees and costs, the
arbitration panel shall order the other party to make any payments directed
pursuant to the preceding sentence.

 

9.3          Binding Character.  Any decision rendered by the arbitration panel
pursuant to this Article IX shall be final and binding on the parties hereto,
and judgment thereon may be entered by any state or federal court of competent
jurisdiction.

 

9.4          Exclusivity.  Arbitration shall be the exclusive method available
for resolution of claims, disputes and controversies described in Section 9.1,
and the Company and its Members stipulate that the provisions hereof shall be a
complete defense to any suit, action, or proceeding in any court or before any
administrative or arbitration tribunal with respect to any such claim,
controversy or dispute. The provisions of this Article IX shall survive the
dissolution of the Company. Notwithstanding the foregoing, the parties may seek
injunctive relief or similar relief from a court of competent jurisdiction in
New York, New York before an arbitration panel has been appointed.

 

9.5          No Alteration of Agreement.  Nothing contained herein shall be
deemed to give the arbitrators any authority, power or right to alter, change,
amend, modify, add to, or subtract from any of the provisions of this Agreement.

 

ARTICLE X

 

General Provisions

 

10.1        Notices.  Except as otherwise provided herein, all notices, offers
or other communications required or permitted to be given pursuant to this
Agreement shall be in writing and may be personally served, delivered by
nationally recognized overnight courier, telecopied or sent by registered or
certified United States mail, postage prepaid and properly addressed, and

 

27

--------------------------------------------------------------------------------


 

shall be deemed to have been given when delivered in person or by nationally
recognized courier or registered or certified U.S. mail or upon receipt of
telecopy by the appropriate party. For purposes of this Section 10.1, the
addresses of the parties hereto shall be as set forth opposite their names on
the signature pages thereto. The address of any party hereto may be changed by a
notice in writing given in accordance with the provisions hereof.

 

10.2        Successors.  This Agreement and all the terms and provisions hereof
shall be binding upon and shall inure to the benefit of all Members, and their
legal representatives, heirs, successors and permitted assigns, except as
expressly herein otherwise provided.

 

10.3        Effect and Interpretation.  This Agreement shall be governed by and
construed in conformity with the laws of the State of Delaware (without regard
to its conflicts of law principles, which might result in the application of the
laws of any other jurisdiction).

 

10.4        Counterparts.  This Agreement may be executed in counterparts, each
of which shall be an original, but all of which shall constitute one and the
same document and all signatures need not appear on the same page.

 

10.5        Members Not Agents.  Nothing contained herein shall be construed to
constitute any Member the agent of another Member, except as specifically
provided herein, or in any manner to limit the Members in the carrying on of
their own respective businesses or activities.

 

10.6        Entire Understanding; Etc.  This Agreement constitutes the entire
agreement and understanding among the Members and supersedes any prior
understandings and/or written or oral agreements among them respecting the
subject matter within (including without limitation the Original Agreement).

 

10.7        Amendments.  Except as otherwise provided herein (including the
provisions of Section 4.3), this Agreement may not be amended, and no provision
may be waived, except by a written instrument signed by the holders of a
Majority in Interest of the Common Units.

 

10.8        Severability.  If any provision of this Agreement, or the
application of such provision to any person or circumstance, shall be held
invalid by a court of competent jurisdiction, the remainder of this Agreement,
or the application of such provision to persons or circumstances other than
those to which it is held invalid by such court, shall not be affected thereby.

 

10.9        Trust Provision.  This Agreement, to the extent executed by the
trustee of a trust, is executed by such trustee solely as trustee and not in a
separate capacity. Nothing herein contained shall create any liability on, or
require the performance of any covenant by, any such trustee individually, nor
shall anything contained herein subject the individual personal property of any
trustee to any liability.

 

10.10      Issuance of Certificates Representing Units.  The Managing Member
may, in its sole discretion, issue certificates representing all or a portion of
the Units of one or more Members and, in such event, the Managing Member shall
establish such rules and regulations relating to issuances and reissuances of
certificates upon transfer of Units, the division of Units

 

28

--------------------------------------------------------------------------------


 

among multiple certificates and the loss, theft, destruction or mutilation of
certificates as the Managing Member reasonably deems appropriate.

 

10.11      Specific Performance.  The parties agree that irreparable damage will
result in the event that this Agreement is not specifically enforced, and the
parties agree that any damages available at law for a breach of this Agreement
would not be an adequate remedy. Therefore, the provisions hereof and the
obligations of the parties hereunder shall be enforceable in a court of equity
or other tribunal with jurisdiction by a decree of specific performance, and
appropriate injunctive relief may be applied for and granted in connection
therewith. Such remedies shall, however, be cumulative and not exclusive and
shall be in addition to any other remedies which a party may have under this
Agreement or otherwise.

 

10.12      Power of Attorney.  Each Member hereby irrevocably constitutes and
appoints the Managing Member his or its true and lawful attorney-in-fact, in his
or its name, place and stead with full power of substitution, to consent to,
make, execute, sign, acknowledge, swear to, record and file, on behalf of such
Member and/or on behalf of the Company, the following:

 

(a)           this Agreement, any certificate of foreign limited liability
company, any certificate of doing business under an assumed name, and any other
certificates or instruments which may be required to be filed by the Company or
such Member under the laws of the State of Delaware or any other jurisdiction
the laws of which may be applicable;

 

(b)           a certificate of cancellation of the Certificate of Formation of
the Company and such other instruments or documents as may be deemed necessary
or desirable by said attorneys upon the termination of the Company;

 

(c)           any and all amendments or restatements of the documents described
in subsections (a) and (b) above, provided such amendments are either required
by law, are necessary to correct statements herein or therein, or are consistent
with this Agreement (including without limitation any amendments referred to in
Sections 4.1 and 4.2); and

 

(d)           any and all such other documents as may be deemed necessary or
desirable by said attorney to carry out fully the provisions of this Agreement
and as are consistent with the terms hereof.

 

The foregoing grant of authority: (i) is a special power of attorney coupled
with an interest, is irrevocable and shall survive the death or incapacity of
each member and (ii) shall survive the delivery of an assignment by a Member of
the whole or any portion of his or its Units.

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, and GGPI
has executed this Agreement solely for the purpose of binding itself under
Section 6 of Schedule B, as of the date and year first above written.

 

 

 

MANAGING MEMBER:

 

 

 

 

 

GGP LIMITED PARTNERSHIP, a Delaware limited partnership

 

 

 

 

 

By:

GGP, Inc. a Delaware corporation, its general partner

 

 

 

 

 

 

 

By:

/s/ Linda Wight

 

 

 

 

Name:

Linda Wight

 

 

 

 

Title:

Vice President and Assistant Secretary

 

 

 

 

 

 

 

110 North Wacker Drive

 

 

 

Chicago, Illinois 60606

 

 

 

Attention:

 

 

 

 

 

GGPI:

 

 

 

 

 

GENERAL GROWTH PROPERTIES, INC., a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Linda Wight

 

 

 

 

Name:

Linda Wight

 

 

 

 

Title:

Vice President & Assistant Secretary

 

 

 

 

 

 

 

110 North Wacker Drive

 

 

 

Chicago, Illinois 60606

 

 

 

Attention:

 

[Signature Page to Third Amended and Restated Operating Agreement]

 

--------------------------------------------------------------------------------

 

SCHEDULE A

TO THE
THIRD AMENDED AND RESTATED OPERATING AGREEMENT
OF
GGPLP L.L.C.

 

Member

 

Common Units

 

Preferred Units

 

 

 

 

 

 

GGP Limited Partnership

 

100%

 

 

0

 

 

 

 

 

 

DA Retail Investments, LLC

 

0

 

 

20,000 Series C Preferred Units(1)

 

--------------------------------------------------------------------------------

(1)  Represents 100% of all Series C Preferred Units

 

--------------------------------------------------------------------------------


 

SCHEDULE B
TO THE
THIRD AMENDED AND RESTATED OPERATING AGREEMENT
OF
GGPLP L.L.C.

 

Designation, Preferences and Rights of Series C Preferred Units

 

1.             Designation and Number; Etc.  The Series C Preferred Units have
been established and shall have such rights, preferences, limitations and
qualifications as are described herein (in addition to the rights, preferences,
limitations and qualifications contained in the Agreement to the extent
applicable).  The authorized number of Series C Preferred Units shall be
20,000.  Notwithstanding anything to the contrary contained herein, in the event
of a conflict between the provisions of this Schedule B and any other provision
of the Agreement, the provisions of this Schedule B shall control.  Series C
Preferred Units shall not have any relative, participating, optional or other
special rights and powers other than as set forth herein.

 

2.             Rank of the Series C Preferred Units.  The Series C Preferred
Units shall, with respect to distribution rights and rights upon liquidation,
dissolution or winding up of the Company, rank as follows:

 

(a)           senior to all classes or series of Common Units and all series of
Preferred Units that are not referred to in Section 2(b) or (c) of this Schedule
B (the Common Units and the Preferred Units ranking junior to the Series C
Preferred Units with respect to distribution rights and rights upon liquidation,
dissolution and winding up, collectively, “Series C Junior Units”);

 

(b)           on parity with each other series of Preferred Units that is
hereafter created and that provides by its express terms that it ranks on parity
with the Series C Preferred Units as to distribution rights and rights upon
liquidation, dissolution and winding-up of the Company (the “Series C Parity
Units”); and

 

(c)           junior to any class or series of Preferred Units that is hereafter
established, that provides by its express terms that it ranks senior to the
Series C Preferred Units and that is approved in accordance with the provisions
of Section 3 of this Schedule B.

 

3.             Voting.  The Company shall not, without the affirmative vote or
consent of the holders of at least fifty-one percent (51%) of the Series C
Preferred Units outstanding at such time, (a) reclassify any Common Units into
Preferred Units ranking senior to or on parity with the Series C Preferred Units
with respect to the payment of distributions or distribution of assets upon
liquidation, dissolution or winding-up of the Company, (b) issue additional
Series C Preferred Units or (c) amend, alter or repeal this Section 3 or any
other provisions of this Schedule B or the Agreement, whether by merger,
consolidation or otherwise (a “Series C Event”), so as to negate the provisions
of clause (a) or (b) of this paragraph or materially and adversely affect any
special right, preference, privilege or voting power of the holders of the
Series C Preferred Units.  Notwithstanding anything to the contrary contained
herein, each of the following shall be deemed not to materially and adversely
affect such rights, preferences, privileges or voting power and shall not
require the vote or consent of the holders of the Series C

 

B-1

--------------------------------------------------------------------------------


 

Preferred Units:  (A) the occurrence of any of the Series C Events set forth in
clause (c) of this paragraph so long as Series C Preferred Units remain
outstanding with the terms thereof materially unchanged (taking into account
that, upon the occurrence of such Series C Event, the Company may not be the
surviving entity) and the surviving entity is a Qualified Entity, (B) the
authorization or creation of, or the increase in the authorized or issued amount
of, the Common Units or any other series of Preferred Units, whether ranking
senior or junior to or on parity with the Series C Preferred Units (and any
amendments to the Agreement to effect such increase, creation or issuance),
provided that no such action alters the parity of the Series C Preferred Units
with each other series of Preferred Units that is hereafter created and that
provides by its express terms that it ranks on parity with the Series C
Preferred Units, and (C) the liquidation, dissolution and winding-up of the
Company.

 

For purposes of the provisions of this Section 3, each Series C Preferred Unit
shall have one (1) vote.

 

Notwithstanding anything to the contrary contained herein, the foregoing voting
provisions shall not apply if, prior to the time when the act with respect to
which such vote would otherwise be required shall be effected, all outstanding
Series C Preferred Units shall have been exchanged or redeemed.

 

Except as provided herein, the holders of Series C Preferred Units shall have no
voting or consent rights or other rights to participate in the management of the
Company or to receive notices of meetings.

 

4.             Distributions.

 

(a)           Payment of Distributions.  Each holder of Series C Preferred Units
will be entitled to receive, when, as and if declared by the Managing Member,
out of Net Operating Cash Flow and subject to the right to payment of the
holders of Preferred Units ranking senior to or on parity with the Series C
Preferred Units, cumulative preferential cash distributions per Series C
Preferred Unit at the rate per annum of 8.25% of the $250 base liquidation
preference thereof (or $5.15625 per quarter) (the “Series C Preferred Unit
Distribution”).  Series C Preferred Unit Distributions with respect to any
Series C Preferred Units shall be cumulative, shall accrue from the date of the
issuance of such Series C Preferred Units and will be payable (i) quarterly
when, as and if authorized and declared by the Managing Member, in arrears, on
the 15th day of January, April, July and October of each year and (ii) in the
event of an exchange or redemption of Series C Preferred Units, on the exchange
or redemption date, as applicable (each a “Series C Preferred Unit Distribution
Payment Date”), commencing on the first of such payment dates to occur following
their original date of issuance.  The amount of distribution per Series C
Preferred Unit accruing in each full quarterly distribution period shall be
computed by dividing the annual distribution rate by four.  The amount of
distributions payable for the initial distribution period or any other period
shorter or longer than a full quarterly distribution period on the Series C
Preferred Units will be computed on the basis of twelve 30-day months and a
360-day year and the actual number of days elapsed in such a thirty (30) day
month.  If any Series C Preferred Unit Distribution Payment Date is not a
Business Day, then payment of the Series C Preferred Unit Distribution to be
made on such date will be made on the next succeeding day that is a Business Day
(and without any interest or other payment in respect of

 

B-2

--------------------------------------------------------------------------------


 

such delay), except that, if such Business Day is in the next succeeding
calendar year, such payment shall be made on the immediately preceding Business
Day (without any deduction), in each case with the same force and effect as if
made on such date.  Series C Preferred Unit Distributions will be made to the
holders of Series C Preferred Units of record on the relevant record dates,
which will be fifteen (15) days prior to the relevant Series C Preferred Unit
Distribution Payment Date.

 

(b)           Distributions Cumulative.  Notwithstanding the foregoing, Series C
Preferred Unit Distributions will accrue whether or not the terms and provisions
of the Agreement or any other agreement of the Company at any time prohibit the
current payment of distributions, whether or not the Company has revenues,
whether or not there are funds legally available for the payment of such
distributions and whether or not such distributions are authorized.  Accrued but
unpaid Series C Preferred Unit Distributions will accumulate as of the Series C
Preferred Unit Distribution Payment Date on which they first become payable. 
Any accrued but unpaid Series C Preferred Unit Distributions that are not paid
on or prior to the date that they first become payable are hereinafter referred
to as “Series C Accumulated Preferred Unit  Distributions.”  No interest or sum
of money in. lieu of interest will be payable in respect of any Series C
Accumulated Preferred Unit Distributions.  Series C Accumulated Preferred Unit
Distributions may be declared and paid at any time, without reference to any
regular Series C Preferred Unit Distribution Payment Date.

 

(c)           Priority as to Distributions.

 

(i)            So long as any Series C Preferred Units are outstanding, no
distribution of cash or other property shall be authorized, declared, paid or
set apart for payment on or with respect to any Series C Parity Units, nor shall
any cash or other property be set aside for or applied to the purchase,
redemption or other acquisition for consideration of any Series C Parity Units,
unless, in each case, all Series C Accumulated Preferred Unit Distributions have
been paid in full (or have been declared and a sum sufficient for such payment
has been set aside therefor) or when Series C Accumulated Preferred Unit
Distributions are not paid in full or a sum sufficient for such payment is not
set apart, as aforesaid, all distributions declared upon Series C Preferred
Units and all distributions declared upon any other series or class or classes
of Series C Parity Units shall be declared ratably in proportion to the
respective amounts of distributions accumulated and unpaid on the Series C
Preferred Units and such Series C Parity Units.

 

(ii)           So long as any Series C Preferred Units are outstanding, no
distribution of cash or other property (other than distributions paid solely in
Series C Junior Units or options, warrants or other rights to subscribe for or
purchase Series C Junior Units) shall be authorized, declared, paid or set apart
for payment on or with respect to any class or series of Series C Junior Units
nor shall any cash or other property be set aside for or applied to the
purchase, redemption or other acquisition for consideration of any Series C
Junior Units (other than consideration paid solely in Series C Junior Units or
options, warrants or other rights to subscribe for or purchase Series C Junior
Units) unless, in each case, all Series C Accumulated Preferred Unit
Distributions have been paid in full or have been declared and a sum sufficient
for payment thereof has been set aside therefor.

 

B-3

--------------------------------------------------------------------------------


 

(iii)          So long as there are Series C Accumulated Preferred Unit
Distributions (and a sum sufficient for full payment of Series C Accumulated
Preferred Unit Distributions is not so set apart), all future Series C Preferred
Unit Distributions shall be authorized and declared so that the amount of
Series C Preferred Unit Distributions per Series C Preferred Unit shall in all
cases bear to each other the same ratio that Series C Accumulated Preferred Unit
Distributions per Series C Preferred Unit bear to each other.

 

(iv)          Notwithstanding anything to the contrary set forth herein,
distributions on Units held by the Managing Member ranking junior to or on
parity with the Series C Preferred Units may be made, without preserving the
priority of distributions described in Sections 4(c)(i) and (ii) of this
Schedule B, but only to the extent such distributions are required to preserve
the REIT status of GGPI and the REIT Subsidiaries.

 

(d)           No Further Rights.  Except as provided in Section 5 hereof,
holders of Series C Preferred Units shall not be entitled to any distributions,
whether payable in cash, other property or otherwise, in excess of the Series C
Preferred Unit Distributions (and any Series C Accumulated Preferred Unit
Distributions) described herein.

 

5.             Liquidation Preference.

 

(a)           Payment to Holders of Series C Preferred Units.  In the event of
any liquidation., dissolution or winding up of the Company, whether voluntary or
involuntary, and subject to the right to payment of holders of Preferred Units
ranking senior to or on parity with the Series C Preferred Units, before any
payment or distribution of the assets of the Company shall be made to or set
apart for the holders of Series C Junior Units, each holder of the Series C
Preferred Units shall be entitled to receive an amount equal to such holder’s
Capital Account in respect of its Series C Preferred Units, but the holders of
Series C Preferred Units shall not be entitled to any further payment in respect
of their Series C Preferred Units.  If, upon any such liquidation, dissolution
or winding up of the Company, the assets of the Company, or proceeds thereof,
distributable to the holders of Series C Preferred Units shall be insufficient
to pay in full the preferential amount aforesaid and liquidating payments on any
other Series C Parity Units, then such assets, or the proceeds thereof, shall be
distributed among the holders of the Series C Preferred Units and the holders of
any such other Series C Parity Units ratably in accordance with the respective
amounts that would be payable on such Series C Preferred Units and any such
other Series C Parity Units if all amounts payable thereon were paid in full. 
For the purposes of this Section 5, none of a consolidation or merger of the
Company with or into one or more entities, a merger of an entity with or into
the Company, a statutory share exchange by the Company or a sale, lease or
conveyance of all or substantially all of the Company’s assets shall be deemed
to be a liquidation, dissolution or winding up, voluntary or involuntary, of the
Company.

 

(b)           Payments to Holders of Series C Junior Units.  Subject to the
rights of the holders of Series C Parity Units, after payment shall have been
made in full to the holders of the Series C Preferred Units as provided in this
Section 5, any series or class or classes of Series C Junior Units shall,
subject to any respective terms and provisions applying thereto, be entitled to
receive any and all assets remaining to be paid or distributed, and the holders
of the Series C Preferred Units shall not be entitled to share therein.

 

B-4

--------------------------------------------------------------------------------


 

6.             Exchange Rights.

 

(a)           Right to Exchange.

 

(i)            Subject to the other terms and conditions of this Section 6,
Series C Preferred Units will be exchangeable in whole but not in part with GGPI
at any time on or after June 1, 2012, at the option of the holders of at least
fifty-one percent (51%) of all outstanding Series C Preferred Units, for
authorized but previously unissued Common Shares (and in the event such option
is exercised, such exercise and the Series C Exchange Notice (as defined below)
given in connection therewith shall be deemed to apply to all issued and
outstanding Series C Preferred Units and the holders thereof).  Each holder of
Series C Preferred Units will be entitled to receive for each Series C Preferred
Unit held by it a number of Common Shares equal to the quotient of the Capital
Account relating to such Series C Preferred Unit (adjusted and booked up or down
to reflect fair market value of Company assets through the exchange closing
date) (the amount of such Capital Account, the “Series C Exchange Price”)
divided by the Current Per Share Market Price as of the Trading Day immediately
preceding the exchange closing date.  This exchange right is only exercisable
if, at the time of exercise, the fair market value of the Company’s assets
exceeds the Company’s liabilities (and any preferred security claims senior to
the Series C Preferred Units) by an amount at least equal to twice the sum of
(1) the aggregate Capital Accounts of all holders of Series C Preferred Units
plus (2) the aggregate Capital Accounts of all holders of Series C Parity Units.

 

(ii)           Notwithstanding anything to the contrary set forth in
Section 6(a)(i) of this Schedule B, if a Series C Exchange Notice has been
delivered to the Managing Member and GGPI, then the Managing Member or GGPI may
at its option, within ten (10) Business Days after receipt of the Series C
Exchange Notice, elect to purchase or cause the Company to redeem all or a
portion of the outstanding Series C Preferred Units for cash at the Series C
Exchange Price per Series C Preferred Unit.  If such election by GGPI is made
with respect to fewer than all of the outstanding Series C Preferred Units, the
number of Series C Preferred Units held by each holder of Series C Preferred
Units to be redeemed or purchased shall equal such holder’s pro rata share
(based on the percentage of the aggregate number of outstanding Series C
Preferred Units that the total number of Series C Preferred Units held by such
holder of Series C Preferred Units represents) of the aggregate number of
Series C Preferred Units being redeemed or purchased.  An election by the
Managing Member or GGPI under this Section shall be effected by delivering
notice thereof to the holders identified in the Series C Exchange Notice.

 

(iii)          If an exchange of all Series C Preferred Units pursuant to
Section 6(a)(i) of this Schedule B would violate the provisions on ownership
limitation of GGPI set forth in its Charter and such ownership limitation is not
waived by GGPI, each holder of Series C Preferred Units shall be entitled to
exchange the maximum number of Series C Preferred Units which would comply with
the provisions on the ownership limitation of GGPI, and any Series C Preferred
Units not so exchanged shall be purchased by GGPI

 

B-5

--------------------------------------------------------------------------------


 

or redeemed by the Company for cash in an amount determined in the manner set
forth in subsection (ii) of this Section 6(a).

 

(iv)          If an exchange of all Series C Preferred Units pursuant to
Section 6(a)(i) of this Schedule B is prohibited by virtue of the holder of the
Series C Preferred Units being unable to make such customary representations and
warranties as may be reasonably necessary for the Managing Member or GGPI to
establish that the issuance of Common Shares pursuant to the exchange shall not
be required to be registered under the Securities Act or any applicable state
securities laws pursuant to Section 6(b)(i) below, any Series C Preferred Units
not so exchanged shall be purchased by GGPI or redeemed by the Company for cash
in an amount determined in the manner set forth in subsection (ii) of this
Section 6(a).

 

(b)           Procedure for Exchange and/or Redemption of Series C Preferred
Units.

 

(i)            The exchange right only may be exercised pursuant to a written
notice of exchange (the “Series C Exchange Notice”) delivered to the Managing
Member and GGPI by holders of Series C Preferred Units owning at least fifty-one
percent (51%) of the outstanding Series C Preferred Units by fax and certified
mail postage prepaid.  The closing of the exchange, purchase and/or redemption
pursuant to this Section 6 shall occur within fifteen (15) Business Days
following the giving of the Series C Exchange Notice.  At the closing, the
exchanging holder(s) shall deliver such instruments of transfer and other
documents as GGPI or the Managing Member may reasonably request, and GGPI and/or
the Company shall deliver to the exchanging holder(s) certificates representing
the Common Shares and/or the cash redemption and/or purchase price. 
Notwithstanding anything to the contrary contained herein, any and all Series C
Preferred Units to be exchanged for Common Shares pursuant to this Section shall
be so exchanged in a single transaction at one time.  As a condition to the
exercise of the rights contained in this Section 6, each holder of Series C
Preferred Units shall make such customary representations and warranties as may
be reasonably necessary for the Managing Member or GGPI to establish that the
issuance of Common Shares pursuant to the exchange shall not be required to be
registered under the Securities Act or any applicable state securities laws,
including without limitation representations and warranties that such holder is
an accredited investor as such term is defined in Rule 501 of Regulation D
promulgated pursuant to the Securities Act and that such holder is acquiring
such Common Shares for investment, solely for its own account and not with a
view to or for the resale or distribution thereof (other than pursuant to the
Registration Statement, as defined below); provided, however, that in the event
a holder is unable to make such representations, the condition shall be deemed
satisfied with respect to such holder by virtue of Section 6(a)(iv).  Any Common
Shares issued pursuant to this Section to a holder of Series C Preferred Units
shall be delivered as shares which are duly authorized, validly issued, fully
paid and nonassessable, free of any pledge, lien, encumbrance or restriction
other than those provided in the Charter or the by-laws of GGPI, the Securities
Act or relevant state securities or blue sky laws or created by, through or
under such holder, and any Series C Preferred Units as to which the exchange
right has been exercised shall be free of any pledge, lien, encumbrance or
restriction other than those provided in the Agreement, the Securities Act and
relevant state securities or blue sky laws (and the

 

B-6

--------------------------------------------------------------------------------


 

parties shall make representations and warranties to the other to such effect). 
Subject to the provisions of Section 6(c) of this Schedule B, the certificates
representing the Common Shares issued upon exchange of the Series C Preferred
Units shall, in addition to any legend required by the Charter, contain the
following legend:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE TRANSFERRED, SOLD,
ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT (A) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”) OR (B) IF THE CORPORATION HAS BEEN FURNISHED WITH A SATISFACTORY
OPINION OF COUNSEL FOR THE HOLDER OF THE SHARES REPRESENTED HEREBY, OR OTHER
EVIDENCE SATISFACTORY TO THE CORPORATION, THAT SUCH TRANSFER, SALE, ASSIGNMENT,
PLEDGE, HYPOTHECATION OR OTHER DISPOSITION IS EXEMPT FROM THE PROVISIONS OF
SECTION 5 OF THE ACT AND THE RULES AND REGULATIONS THEREUNDER.

 

(ii)           In the event of an exchange of Series C Preferred Units, an
amount equal to the Series C Accumulated Preferred Unit Distributions to the
date of exchange on any Series C Preferred Units tendered for exchange shall
continue to accrue on such Series C Preferred Units, which remain outstanding
following such exchange, with the Managing Member as the holder of such Series C
Preferred Units (GGPI having contributed the Series C Preferred Units to the
Managing Member).  Fractional Common Shares are not to be issued upon exchange
but, in lieu thereof, the Managing Member will pay a cash adjustment based upon
the Current Per Share Market Price as of the exchange closing date.

 

(iii)          During the thirty day period ending on the closing of any
exchange, purchase and/or redemption pursuant to this Section 6, the holders of
Series C Preferred Units shall not, directly or indirectly, buy or sell
(including without limitation short-sell) any Common Shares, whether in the open
market or in a negotiated transaction.

 

(c)           Registration of Common Shares.

 

(i)            As soon as practicable following the issuance of Common Shares
pursuant to this Section 6 (but, subject to the provisions of the last sentence
of Section 6(c)(ii) of this Schedule B, in no event more than 90 days following
such issuance), GGPI shall file a Registration Statement on Form S-3 or other
appropriate registration form (the “Registration Statement”) with the SEC
covering the resale by the initial holders of such Common Shares (the “Initial
Holders”) and shall use its reasonable best efforts to cause the Registration
Statement to become effective as soon as practicable thereafter.  Following the
effective date of the Registration Statement and until the Common Shares covered
by the Registration Statement have been sold or are eligible for resale under
Rule 144(k) promulgated under the Securities Act, GGPI shall keep the
Registration Statement current, effective and available for the resale by the
Initial Holders of the Common

 

B-7

--------------------------------------------------------------------------------

 

Shares delivered to them pursuant to this Section 6.  GGPI shall bear all
expenses relating to filing such Registration Statement and keeping such
Registration Statement current, effective and available; provided, however, that
GGPI shall not be responsible for any brokerage fees or underwriting commissions
due and payable by any holder of such Common Shares.

 

(ii)           During the time period when the Registration Statement is
required to be current, effective and available under Section 6(c)(i) of this
Schedule B, GGPI also shall:

 

(1)           prepare and file with the SEC such amendments and supplements to
the Registration Statement and the prospectus constituting a part thereof, as
amended or supplemented (the “Prospectus”), as may be necessary to keep such
Registration Statement effective and to comply with the provisions of the
Securities Act with respect to the sale of the Common Shares covered by such
Registration Statement whenever any Initial Holder shall desire to sell or
otherwise dispose of the same but in no event beyond the period in which the
Registration Statement is required to be kept in effect under Section 6(c)(i) of
this Schedule B;

 

(2)           furnish to each Initial Holder, without charge, such number of
authorized copies of the Prospectus, and any amendments or supplements to the
Prospectus, in conformity with the requirements of the Securities Act, and such
other documents as any Initial Holder may reasonably request in order to
facilitate the public sale or other disposition of the Common Shares owned by
the Initial Holders.

 

(3)           register or qualify the securities covered by the Registration
Statement under state securities or blue sky laws of such jurisdictions as are
reasonably required to effect a sale thereof and do any and all other acts and
things which may be necessary or appropriate under such state securities or blue
sky laws to enable the Initial Holders to consummate the public sale or other
disposition in such jurisdictions of such securities;

 

(4)           before filing any amendments or supplements to the Registration
Statement or the Prospectus, furnish copies of all such documents proposed to be
filed to the Initial Holders who shall be afforded a reasonable opportunity to
review and comment thereon; provided, however, that all such documents shall be
subject to the approval of the Initial Holders insofar as they relate to
information concerning the Initial Holders (including, without limitation, the
proposed method of distribution of any Initial Holder’s securities);

 

(5)           notify the Initial Holders promptly (A) when any such Registration
Statement has become effective and when any post-effective amendments and
supplements thereto become effective, (B) of any request by the SEC or any state
securities authority for amendments and supplements to such Registration
Statement and the Prospectus or for additional information, (C) of the issuance
by the SEC or any state securities authority of any stop order suspending the

 

B-8

--------------------------------------------------------------------------------


 

effectiveness of any such Registration Statement or the initiation of any
proceedings for the purpose, (D) it between the effective date of any such
Registration Statement and the sale of the Common Shares to which it relates,
GGPI receives any notification with respect to the suspension of the
qualification of the Common Shares or initiation of any proceeding for such
purpose, and (E) of the happening of any event during the period such
Registration Statement is effective which in the judgment of GGPI makes any
statement made in the Registration Statement or the Prospectus untrue in any
material respect or which requires the making of any changes in the Registration
Statement or the Prospectus in order to make the statements therein not
misleading;

 

(6)           use its reasonable best efforts to obtain the withdrawal of any
order suspending the effectiveness of a Registration Statement at the earliest
practicable time;

 

(7)           cooperate with each Initial Holder to facilitate the timely
preparation and delivery of certificates representing Common Shares being sold,
which certificates shall not bear any restrictive legends, provided the Common
Shares evidenced thereby have been sold in a manner permitted by the Prospectus;
and

 

(8)           upon the occurrence of any event contemplated by
Section 6(c)(ii)(5)(E) hereof, promptly prepare and file a supplement or
post-effective amendment to the Registration Statement or the Prospectus or any
document incorporated therein by reference or file any other required document
so that, as thereafter delivered to the purchasers of the Common Shares, the
Prospectus will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein in light of the
circumstances under which they were made, not misleading.

 

Notwithstanding anything to the contrary contained herein, the obligation to
prepare and file the Registration Statement or any supplement or post-effective
amendment thereto and any other obligations of GGPI hereunder shall be suspended
if GGPI, relying upon advice of counsel, determines that disclosure of any
information required to be included therein would be adverse to its interests,
but such suspension shall not extend beyond 120 days with respect to any such
specified event.

 

(iii)          GGPI hereby agrees to indemnify and hold harmless each Initial
Holder and each person, if any, who controls such Initial Holder (within the
meaning of either Section 15 of the Securities Act or Section 20 of the Exchange
Act) from and against any and all losses, claims, damages, costs and expenses
(including reasonable attorneys’ fees) (“Claims”) to which such Initial Holder
or such controlling person may become subject, under the Securities Act or
otherwise, caused by any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement or the Prospectus or any
amendment or supplement thereto, or caused by any omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
Make the statements therein not misleading, and shall reimburse such Initial
Holder and each such

 

B-9

--------------------------------------------------------------------------------


 

controlling person for any legal or other expenses reasonably incurred by such
Initial Holder in connection with investigating or defending any such loss as
such expenses are incurred; provided, however, that GGPI shall not be liable
insofar as any such losses, claims, damages, costs and expenses (including
reasonable attorneys’ fees) are caused by any such untrue statement or omission
or alleged untrue statement or omission based upon information furnished in
writing to GGPI by any Initial Holder expressly for use therein.  Each Initial
Holder agrees to indemnify and hold harmless GGPI and each person, if any, who
controls GGPI (within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act) from and against any and all Claims to which
GGPI or such controlling person may become subject, under the Securities Act or
otherwise, caused by any untrue statement or omission or alleged untrue
statement or omission based upon such information furnished in writing to GGPI
by such Initial Holder.

 

(iv)          Each Initial Holder agrees that, upon receipt of any notice from
GGPI of the happening of any event of the kind described in
Section 6(c)(ii)(5)(E), such Initial Holder will forthwith discontinue
disposition of securities pursuant to the Registration Statement until such
Initial Holder’s receipt of the copies of the supplemented or amended Prospectus
contemplated by Section 6(c)(ii)(8).

 

(d)           No Other Exchange Rights.  The Series C Preferred Units are not
convertible into or redeemable or exchangeable for any other property or
securities. of GGPI, the Managing Member, the Company or any other Person at the
option of any holder of Series C Preferred Units except as expressly provided in
this Section 6 or in that certain Debt Maintenance Agreement by and between the
Company and DAI of even date herewith.

 

7.             Transfers.  Notwithstanding anything to the contrary contained in
the Agreement, DAI, and any Permitted DAI Transferee (hereinafter defined)
pursuant to this Section 7, may sell, assign or otherwise transfer all but not
part of its Series C Preferred Units to a single Permitted DAI Transferee,
without the consent of the Managing Member; provided, however, that (i) no such
sale, conveyance or other transfer may be made unless the requirements of
Section 8.3 of the Agreement (other than Section 8.3(b) thereof) and the second
and fourth sentences of Section 8.2 of the Agreement are satisfied with respect
to such sale, conveyance or other transfer, (ii) such Series C Preferred Units
are held by one person for purposes of Treasury Regulation § 1.7704-1(h)(1)(ii),
taking into account the “look-through” rules of Treas. Reg. § 1.7704-1(h)(3),
(iii) the transferor and transferee provide the Company with representations and
covenants reasonably satisfactory to the Company to assure the Company that the
requirements described in (ii) above will be satisfied immediately after the
transfer and at all times thereafter and (iv) the organizational documents of
the proposed transferee prohibit the issuance or the transfer of any membership
or other equity interests in such transferee if such transferee would thereafter
be treated as owned by more than 14 persons under Treas. Reg. § 1.7704-1(h)(1),
taking into account the look through rules of Treas. Reg. § 1.7704-1(h)(3).  For
this purpose, a “Permitted DAI Transferee” shall mean a transferee pursuant to
this Section 7 that is any Person or Entity that is an Affiliate of DAI or a
transferee pursuant to this Section 7 that is any Person or Entity that is an
Affiliate of a Permitted DAI Transferee who was the transferee of Series C
Preferred Units pursuant to this Section 7 by virtue of having itself
constituted an Affiliate of DAI.  In addition, DAI and each Permitted DAI
Transferee respectively covenants on

 

B-10

--------------------------------------------------------------------------------


 

behalf of themselves and their respective direct or indirect equity owners that
no issuances of membership or equity interests or transfers of membership or
equity interests in DAI or any DAI Permitted Transferee or any Person owning a
direct or indirect equity interest in either shall be made or effective if the
Series C Preferred Units held by DAI or the DAI Permitted Transferee would
thereafter be treated as owned by more than 14 persons under Treas. Reg.
§ 1.7704-1(h)(1), taking into account the look through rules of Treas. Reg.
§ 1.7704-1(h)(3).

 

B-11

--------------------------------------------------------------------------------


 

EXHIBIT A

TO THE

THIRD AMENDED AND RESTATED OPERATING AGREEMENT
OF

GGPLP L.L.C.

 

Allocations

 

1.             Allocation of Net Income and Net Loss.

 

(a)           Net Income.  Except as otherwise provided herein, Net Income for
any fiscal year or other applicable period shall be allocated in the following
order and priority:

 

(1)           First, to each Member holding Common Units in proportion to, and
to the extent of, the excess of (i) the cumulative amount of Net Loss allocated
with respect to such Common Units pursuant to paragraph (b)(5) below for all
prior periods over (ii) the cumulative amount of Net Income allocated with
respect to such Common Units pursuant to this paragraph (a)(1) for all prior
periods;

 

(2)           Second, to each Member holding Preferred Units until the
cumulative Net Income allocated with respect to each Preferred Unit pursuant to
this paragraph (a)(2) for such period and all prior periods equals the
cumulative Net Loss allocated with respect to each such Preferred Unit pursuant
to paragraph (b)(4) below for all prior periods (such allocation to be among the
Members holding Preferred Units in the reverse order that such Net Loss was
allocated to them);

 

(3)           Third, to each Member holding Preferred Units in proportion to,
and to the extent of, the excess of (i) the cumulative amount of accrued
distributions with respect to such Preferred Units for such period and all prior
periods (whether or not declared or paid) over (ii) the cumulative amount of Net
Income allocated with respect to such Preferred Units pursuant to this paragraph
(a)(3) for all prior periods (net of the cumulative Net Loss, if any, allocated
with respect to such Preferred Units pursuant to paragraph (b)(3) hereof for all
prior periods);

 

(4)           Fourth, to each Member holding Common Units until the cumulative
Net Income allocated with respect to each Common Unit pursuant to this paragraph
(a)(4) for such period and all prior periods equals the cumulative Net Loss
allocated with respect to each such Common Unit pursuant to paragraph
(b)(2) below for all prior, periods (such allocation to be among the Members
holding Common Units in the reverse order that such Net Loss was allocated to
them); and

 

(5)           Thereafter, the balance of the Net Income, if any, shall be
allocated among the Members holding Common Units in proportion to the number of
Common Units held by them.

 

(b)           Net Loss.  Except as otherwise provided herein, Net Loss of the
Company for each fiscal year or other applicable period shall be allocated as
follows:

 

--------------------------------------------------------------------------------


 

(1)           First, to the Members holding Common Units, until the cumulative
amount of Net Loss allocated with respect to each Common Unit under this
paragraph (b)(1) for such period and all prior periods equals the cumulative
amount of Net Income allocated to such Common Unit pursuant to paragraph
(a)(5) for all prior periods;

 

(2)           Second, to the holders of Common Units in proportion to the number
of Common Units held by them (provided, however, that to the extent any Net Loss
allocated to a Member holding Common Units under this paragraph (b)(2) would
cause such Member (hereinafter, a “Restricted Member”) to have an Adjusted
Capital Account Deficit as of the end of the fiscal year to which such Net Loss
relates, such Net Loss shall not be allocated to such Restricted Member but
shall instead, to the extent possible, be allocated to the other
Member(s) holding Common Units (hereinafter, the “Permitted Members”) pro rata
in accordance with the Common Units held by all Permitted Members (for this
purpose, a Member’s Adjusted Capital Account Deficit shall be determined by
considering only those adjustments to such Member’s capital account (including
any adjustments for capital contributed) that were made in respect of the
Member’s Common Units));

 

(3)           Third, to the Members holding Preferred Units in proportion to,
and to the extent of, the excess of (i) the cumulative Net Income allocated with
respect to each Preferred Unit pursuant to paragraph (a)(3) hereof for all prior
periods over (ii) the cumulative distributions made with respect to each such
Preferred Unit pursuant to Section 5.2(b) of the Agreement for the current and
all prior periods;

 

(4)           Fourth, to the Members holding Preferred Units in proportion to
the number of Preferred Units held by them (provided, however, that to the
extent any Net Loss allocated to a Member holding Preferred Units under this
paragraph (b)(2) would cause such Member (hereinafter, a “Restricted Preferred
Member”) to have an Adjusted Capital Account Deficit as of the end of the fiscal
year to which such Net Loss relates, such Net Loss shall not be allocated to
such Restricted Preferred Member but shall instead, to the extent possible, be
allocated to the other Member(s) holding Preferred Units (hereinafter, the
“Permitted Preferred Members”) pro rata in accordance with the Preferred Units
held by all Permitted Preferred Members (for this purpose, a Member’s Adjusted
Capital Account Deficit shall be determined by considering only those
adjustments to such Member’s capital account (including any adjustments for
capital contributed) that were made in respect of the Member’s Preferred
Units)); and

 

(5)           Fifth, to the holders of Common Units in proportion to the number
of Common Units held by them.

 

2.             Special Allocations.

 

Notwithstanding any provisions of paragraph 1 of this Exhibit A, the following
special allocations shall be made in the following order:

 

(a)           Minimum Gain Chargeback (Nonrecourse Liabilities).  If there is a
net decrease in Partnership Minimum Gain for any Company fiscal year (except as
a result of conversion or

 

EX A-2

--------------------------------------------------------------------------------


 

refinancing of Company indebtedness, certain capital contributions or
revaluation of the Company property as further outlined in Regulation Sections
1.704-2(d)(4), (f)(2) or (f)(3)), each Member shall be specially allocated items
of Company income and gain for such year (and, if necessary, subsequent years)
in an amount equal to that Member’s share of the net decrease in Partnership
Minimum Gain.  The items to be so allocated shall be determined in accordance
with Regulation Section 1.704-2(f).  This paragraph (a) is intended to comply
with the minimum gain chargeback requirement in said section of the Regulations
and shall be interpreted consistently therewith.  Allocations pursuant to this
paragraph (a) shall be made in proportion to the respective amounts required to
be allocated to each Member pursuant hereto.

 

(b)           Minimum Gain Attributable to Partner Nonrecourse Debt.  If there
is a net decrease in Minimum Gain Attributable to Partner Nonrecourse Debt
during any fiscal year (other than due to the conversion, refinancing or other
change in the debt instrument causing it to become partially or wholly
nonrecourse, certain capital contributions, or certain revaluations of Company
property as further outlined in Regulation Section 1.704-2(i)(4)), each Member
shall be specially allocated items of Company income and gain for such year
(and, if necessary, subsequent years) in an amount equal to that Member’s share
of the net decrease in the Minimum Gain Attributable to Partner Nonrecourse
Debt.  The items to be so allocated shall be determined in accordance with
Regulation Section 1.704-2(i)(4) and (j)(2).  This paragraph (b) is intended to
comply with the minimum gain chargeback requirement with respect to Partner
Nonrecourse Debt contained in said section of the Regulations and shall be
interpreted consistently therewith.  Allocations pursuant to this paragraph
(b) shall be made in proportion to the respective amounts required to be
allocated to each Member pursuant hereto.

 

(c)           Qualified Income Offset.  In the event a Member unexpectedly
receives any adjustments, allocations or distributions described in Regulation
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), and such Member has an Adjusted
Capital Account Deficit, items of Company income and gain shall be specially
allocated to such Member in an amount and manner sufficient to eliminate the
Adjusted Capital Account Deficit as quickly as possible.  This paragraph (c) is
intended to constitute a “qualified income offset” under Regulation
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.

 

(d)           Nonrecourse Deductions.  Nonrecourse Deductions for any fiscal
year or other applicable period shall be allocated among the Members holding
Common Units in proportion to the number of Common Units held.

 

(e)           Partner Nonrecourse Deductions.  Partner Nonrecourse Deductions
for any fiscal year or other applicable period shall be specially allocated to
the Member that bears the economic risk of loss for the debt (i.e., the Partner
Nonrecourse Debt) to which such Partner Nonrecourse Deductions are attributable
(as determined under Regulation Section 1.704-2(b)(4) and (i)(1)).

 

(f)            Curative Allocations.  The Regulatory Allocations shall be taken
into account in allocating other items of income, gain, loss and deduction among
the Members so that, to the extent possible, the cumulative net amount of
allocations of Company items under paragraphs 1 and 2 of this Exhibit A shall be
equal to the net amount that would have been allocated to each Member if the
Regulatory Allocations had not occurred.  This paragraph (f) is intended to

 

EX A-3

--------------------------------------------------------------------------------


 

minimize to the extent possible and to the extent necessary any economic
distortions which may result from application of the Regulatory Allocations and
shall be interpreted in a manner consistent therewith.  For purposes hereof,
“Regulatory Allocations” shall mean the allocations provided for by subsections
(a) through (e) of this Section 2.

 

3.             Tax Allocations.

 

(a)           Generally.  Subject to paragraphs (b) and (c) hereof, items of
income, gain, loss, deduction and credit to be allocated for income tax purposes
(collectively, “Tax Items”) shall be allocated among the Members on the same
basis as their respective book items.

 

(b)           Sections 1245/1250 Recapture.  If any portion of gain from the
sale of property is treated as ordinary income by virtue of the application of
Code Sections 1245 or 1250 (“Affected Gain”), then (A) such Affected Gain shall
be allocated among the Members in the same proportion that the depreciation and
amortization deductions giving rise to the Affected Gain were allocated and
(B) other Tax Items of gain of the same character that would have been
recognized, but for the application of Code Sections 1245 and/or 1250, shall be
allocated away from those Members who are allocated Affected Gain pursuant to
Clause (A) so that, to the extent possible, the other Members are allocated the
same amount, and type, of capital gain that would have been allocated to them
had Code Sections 1245 and/or 1250 not applied.  For purposes hereof, in order
to determine the proportionate allocations of depreciation and amortization
deductions for each fiscal year or other applicable period, such deductions
shall be deemed allocated on the same basis as Net Income and Net Loss for such
respective period.

 

(c)           Allocations Respecting Section 704(c) and Revaluations; Curative
Allocations Resulting from the Ceiling Rule.  Notwithstanding paragraph
(b) hereof, Tax Items with respect to Company property that is subject to Code
Section 704(c) and/or Regulation Section 1.704-3 (collectively
“Section 704(c) Tax Items”) shall be allocated in accordance with said Code
Section and/or Regulation Section 1,704-3, as the case may be.  The allocation
of Tax Items shall be in accordance with the “traditional method” set forth in
Regulation Section 1.704-3(b)(1), unless otherwise determined by the Managing
Member, and shall be subject to the ceiling rule stated in Regulation
Section 1.704-3(b)(1).  The Managing Member is authorized to specially allocate
Tax Items (other than the Section 704(c) Tax Items) to cure for the effect of
the ceiling rule.

 

EX A-4

--------------------------------------------------------------------------------
